

EXHIBIT 10.2a


Agreement
Between


THE UNITED ILLUMINATING COMPANY


And


LOCAL 470-1 OF THE


UTILITY WORKERS UNION OF AMERICA, AFL-CIO




May 16, 2011


 
 
Local 470-1 of the Utility Workers Union of America, AFL-CIO Logo
[unionlogo.jpg]


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Article
Description
Page No.
       
Preamble
1
   
I
Recognition
1
   
II
Rates of Pay
2
   
III
Overtime
7
   
IV
Holidays
11
   
V
Vacations
12
   
VI
Sick Leave, Funeral Leave,
       
and Leave of Absence
15
   
VII
Hospital, Medical, Dental,
       
and Disability Insurance
17
   
VIII
The United Illuminating Company
       
Pension Plan and The United
       
Illuminating Company Plan for
       
Employees' Disability Benefits
21
   
IX
Safety
23
   
X
Seniority
24
   
XI
Management
26
   
XII
Contracting Out Work
26
   
XIII
Union Security
27
   
XIV
Deduction of Union Dues
27
   
XV
Bulletin Boards
28
   
XVI
Grievance Procedure
28
   
XVII
Equal Employment Opportunity
30
   
XVIII
Governmental Regulations
30
   
XIX
Notices and Certifications
30
   
XX
Duration of Agreement
31
             
Exhibit
Description
Page No.
           
I
Schedule A:  Rates of Pay for Occupational Classifications
34
   
I
Schedule B:  Occupational Classifications
40
   
II
Principles of Seniority
42
   
III
Statement with Respect to Maintenance
       
of Membership and Agency Shop
       
Provision in Company-Union Contract
54
   
IV
Dues Deduction Authorization Form
55
   
V
ConnectiCare  HMO 20/500 Core Plan
56
   




 
 

--------------------------------------------------------------------------------

 



Exhibit
Description
Page No.
         
VI
Statement of Agreement for Sustaining and
       
Improving the Joint Union-Management Partnership
       
(“JUMP”) between the Company and
       
Local 470-1 UWUA, AFL-CIO
62
   
VII
Levels of Union Involvement by Topic Areas
64
   
VIII
Levels of Involvement Between Union and Management
66
   
IX
Sickness Disability Benefits Chart
67
     
Certificate Concerning Authorization
       
     to Execute Foregoing Agreement
68
             
Letters
Page No.
           
Group Life Insurance for Totally and Permanently Disabled Employees
69
   
Health Insurance for Eligible Dependents of Deceased Employees
70
   
Sickness Disability Benefits for Rehired Employees
71
   
Payment of Normal and Customary Cost Differential for Special Licenses
72
   
Life Insurance Coverage for Active Employees and Future and
     
     Current Retirees
73
   
Post Retirement Health Insurance Benefits
74
   
Flame Retardant Clothing
78
   
Flame Retardant Clothing Program for Bargaining Unit Employees in
     
     Electric System Operations
9
   
Joint Review of Final Bids from Health Insurance Carriers and Joint
     
     Exploration of Future Health Care Plan Design Options
81
   
Work Shoe Allowance
82
   
Job Evaluation Plan Assessment
83
   
Job Evaluations During Term of Agreement
84
   
Multi-Skill Premium Grandfathering and Termination
85
   
Biweekly Pay Checks
86
   
Employees Buying Vacation Time
87
   
Management of Scheduled Overtime Work in the Field Sections of
     
     Electric System Operations
88
             
ALPHABETICAL INDEX
89
   




 
 

--------------------------------------------------------------------------------

 

AGREEMENT


Between


THE UNITED ILLUMINATING COMPANY


And


LOCAL 470-1 OF THE


UTILITY WORKERS UNION OF AMERICA, AFL-CIO


May 16, 2011


AGREEMENT entered into as of May 16, 2011, by and between THE UNITED
ILLUMINATING COMPANY, hereinafter referred to as the "Company,” and LOCAL 470-1
OF THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO, hereinafter referred to as the
"Union.”


THIS AGREEMENT supersedes the agreement between the parties dated April 1, 2005.


WHEREAS, the Union and its predecessors were on August 13, 1942, April 6, l962,
and July 11, 1973, certified by the National Labor Relations Board as the
collective bargaining representative of certain of the employees of the Company;
and


WHEREAS, both parties recognize that in the interests of public safety and the
welfare of the community, the Company must furnish an adequate and uninterrupted
supply of electricity; and


WHEREAS, both parties recognize the importance of continually increasing
productivity and efficiency in providing electricity to the community at
reasonable rates; and


WHEREAS, it is the desire of both parties to promote mutual confidence and
understanding and to provide an adequate and uninterrupted supply of
electricity;


NOW, THEREFORE, the parties agree as follows:


ARTICLE I
Recognition


SECTION l.  Pursuant to said certifications by the National Labor Relations
Board, the Company recognizes the Union as the collective bargaining
representative of all of its employees, including the assistant dispatcher, but
excluding executives, supervisory employees, watch engineers, line foremen,
guards, police, watchmen, technical employees, confidential employees private
secretaries and persons having access to corporate books and payrolls,
dispatchers, and receptionists directly connected with executive offices, for
the purpose of collective bargaining with respect to rates of pay, wages, hours
of employment, and other conditions of employment.

 
1

--------------------------------------------------------------------------------

 

SECTION 2.  The term “employees” as used in this Agreement shall refer only to
employees of the Company for whom the Union is the collective bargaining
representative, as provided in Section 1 of this Article.  The use of a
masculine pronoun in this Agreement shall be deemed to include the masculine and
feminine gender.


ARTICLE II
Rates of Pay


SECTION l.  The parties accept and agree to an occupational classification
system which is incorporated herein by reference, as set forth on various sheets
in which each occupational classification is described, evaluated and classified
by grade, and collectively referred to as Exhibit I.  A list of maximum and
minimum rates of pay for all occupations is attached hereto and made a part
hereof and marked Schedule A.  A list of the occupational classifications now
included in Exhibit I showing the occupational code number and the grade of each
such occupational classification, is attached hereto and made a part hereof and
marked Schedule B.


SECTION 2.  No occupational classification shall be altered or modified unless
changes in methods of operation justify the establishment of a new job or the
reclassification of an existing job.  When a new job is established, or an
existing job is reclassified, the job shall be described by supervision and one
incumbent bargaining unit employee (designated by the Union) to a joint job
evaluation committee.  The committee shall include two standing bargaining unit
members (designated by the Union).  The appointed bargaining unit members (and
one alternate designated by the Union) will receive formal training by the
Company on the job evaluation plan prior to participating on the committee.  The
committee will evaluate and classify the job by grade in accordance with the
occupational classification system.  The Company will discuss the change with
the Union at least one week before the change takes effect.


SECTION 3.  Any employees who have satisfactorily completed their probationary
period, as described in Section 4 of this Article, whose rate of pay is less
than the maximum rate of pay for their occupational classification, shall
receive an increase (other than General or Promotional Increase) in their rate
of pay of eighty-two cents per hour (but not to a rate higher than the maximum
rate) effective on the first Sunday in December.


SECTION 4.  Prior to employment on a regular basis, a new employee will normally
be required to serve a probationary period which shall not exceed six months and
which ordinarily will not exceed three months.


SECTION 5.  (a)  When employees are promoted to a higher occupational
classification, they shall receive as of the date of their promotion an increase
in their rate of pay according to the following schedule, or an increase in
their rate of pay to the maximum rate of pay of their new occupational
classification, whichever is smaller:

 
2

--------------------------------------------------------------------------------

 



Number of
Cents Per Hour
Grades Promoted
Increase
l
Twenty-three
2
Thirty-two
3
Forty-one
4 or 5
Fifty
More than 5
Fifty-nine



In special cases of employees who are receiving less than the minimum rate of
pay of their new occupational classification, the employees shall receive as of
the date of their promotion an increase in their rate of pay to the minimum of
that occupational classification, or an increase in their rate of pay as
designated in this paragraph above, whichever is greater.  The provisions of
this paragraph shall not change an employees' scheduled increases as provided in
Section 3 of this Article.


If the promotional increase as set forth above brings employees' rate of pay to
a rate 3 cents or less below the maximum for their new occupational
classification, employees' regular hourly rate of pay will be increased to the
maximum rate of pay for their new occupational classification.


(b)  Prior to promotion to a higher occupational classification,  employees may
be required to show successful performance in the higher occupational
classification for a trial period not to exceed ninety days; successful
completion of a trial period in less than ninety days will be determined solely
by Management.  However, employees shall receive an increase in their rate of
pay in accordance with paragraph (a) effective upon the date of their assignment
to the higher occupational classification.


The term “promotion to a higher occupational classification,” as used in this
sub-section, shall include employees moving to an occupational classification of
the same or lower grade when that classification involves developing new job
knowledge and skills that they did not previously demonstrate proficiency on in
other occupational classifications.  When employees move to an occupational
classification of the same or lower grade that does not involve developing new
job knowledge and skills, they will have a trial period of five business days.


SECTION 6.  (a)  When a supervisor expressly assigns an employee temporarily,
except for training purposes, to work in a higher classification (including
overtime hours), the employee shall receive temporary assignment pay equal to
the maximum hourly rate of pay in effect for the assigned higher classification
(in accordance with Exhibit I, Schedule A) for each hour worked on temporary
assignment.  When a supervisor expressly assigns an employee temporarily, except
for training purposes, to work in a management position (including overtime
hours), the employee’s regular hourly rate shall be increased $3.50 per hour for
each hour worked on temporary assignment.


(b)  Supervision will assign the qualified and available most senior employee,
based on Classification Seniority, to a temporary assignment in a higher
classification or supervisory position.

 
3

--------------------------------------------------------------------------------

 

  (c) Temporary assignment to a management trainer position will be at the
discretion of Management, after consultation with Union leadership, to select
the most qualified senior individual to train others.


  (d)  No temporary assignment of more than 35 hours per week shall continue
more than six months, except in unusual circumstances, such as an assignment to
a project of limited duration or an assignment caused by sickness, injury, or
leave of absence.  If temporary assignment exceeds 35 hours per week for more
than six months for other than unusual circumstances listed above, the Company
either shall declare a vacancy in the higher classification or shall cease the
use of temporary assignment in excess of 24 hours per week for that
classification for a six-month period.


  (e)  As soon as possible after the first of each month, the Company shall
furnish the Union with a list of those employees temporarily assigned to a
higher occupational classification.


SECTION 7.  When an employee is changed from one occupational classification to
another, the Company shall notify the Union of such change unless it shall have
given the notice required under Section 3, of Article X.


SECTION 8.  The regular hourly rate of any employee regularly scheduled to work
rotating tours of duty in connection with a job which normally must be
continuously covered 24 hours per day including Saturdays, Sundays and holidays
(hereinafter referred to as a "rotating shift employee"), shall be increased
$1.90 per hour for all hours paid.


SECTION 9.     (a) When any employee who is not a rotating shift employee is
regularly scheduled to work sixteen hours or more (other than overtime hours) on
any night shift in any one week, the employee’s regular hourly rate will be
increased $1.60 per hour for that week and this higher rate will be the basis of
compensation for that week.  Night shift shall be construed to mean all regular
schedules starting at or between 10:00 P.M. and 5:59 A.M.


  (b) When any employee who is not a rotating shift employee is regularly
scheduled to work sixteen hours or more (other than overtime hours) on any
afternoon shift (or sixteen hours consisting of eight hours on any afternoon
shift and eight hours on any night shift) in any one week, the employee’s
regular hourly rate will be increased $1.60 per hour for that week and this
higher rate will be the basis of compensation for that week.  Afternoon shift
shall be construed to mean all regular schedules starting at or between 1:00
P.M. and 9:59 P.M.  The provisions of this paragraph shall apply to the second
shift in Power Delivery Overhead, but shall not apply to any employee who
qualifies under the provisions of paragraph (a).


  (c) In the case of an employee entitled under the provisions of paragraph (a)
or (b) to shift premium for hours worked during the payroll period immediately
preceding such employee's holiday or vacation period, the same shift premium
shall be considered a part of such employee's regular hourly rate for the
purpose of computing the holiday or vacation pay to which such employee may be
entitled under Article IV or Article V respectively.



 
4

--------------------------------------------------------------------------------

 

SECTION 10.  When employees are required to work on Sunday, they shall receive
an additional $6.05 ($6.20 effective May 16, 2012; $6.35 effective May 16 2013;
$6.50 effective May 16, 2014; $6.65 effective May 16, 2015; and $6.80 effective
May 16, 2016) for each hour worked, and such additional amount shall be deemed
to be a part of such employees' regular hourly rate for that day.


SECTION 11.  Whenever employees are required by the Company to attend First Aid
Meetings or classes of instruction pertaining to new devices or equipment
adopted by the Company, the time spent at such meetings shall be considered as
hours worked and the pay for such hours shall be computed in the same manner as
that for other hours worked.


SECTION 12.  The regular hourly rate for all employees in occupational
classifications designated as bilingual shall be increased by seventy-five cents
(eighty cents effective May 16, 2012; eighty-five cents effective May 16 2013;
ninety cents effective May 16, 2014; ninety-five cents effective May 16, 2015;
and $1.00 effective May 16, 2016)  for each hour paid.


SECTION 13.  The Company will provide 48 hours notice to any employees whose
scheduled starting time or quitting time is changed or whose scheduled day off
is changed or whose regular schedule is reinstated after such a change.  If 48
hours notice is not given, the employees shall receive one and one-half times
their regular hourly rate during the first work period in the new schedule for
each of the first 8 hours worked which are outside of their prior schedule,
provided those hours otherwise would have been paid at straight time.  This
provision shall not apply to employees who do not have a regular schedule, to
employees' return to their regular schedule within 48 hours of the original
change, or to any employees who request the change.


SECTION l4.  Employees who are no longer able to do satisfactorily the work in
their regular occupational classification because of their mental or physical
condition shall receive either the regular hourly rate they were receiving at
the time of their disability or the regular hourly rate of any occupational
classification to which they may be assigned, the work in which they are then
able to do, whichever rate is higher.


SECTION 15.  For the purposes of this Article, each cent per hour shall be
construed to mean forty cents per week for those employees who are paid by the
week.


SECTION 16.  Whenever employees are assigned to work on other utilities'
properties under the Utilities Mutual Assistance Program, twice the regular
hourly rate shall be paid for all hours of travel time or work time provided
such hours otherwise would have been paid at straight time or one and one-half
times the regular hourly rate.


SECTION 17.  When the travel distance between employees' home and their
temporary work location is greater than the travel distance between their home
and their regular work location and they are authorized to provide their own
transportation, they shall be paid mileage at a rate determined by the Company
for the additional distance and shall be reimbursed for additional tolls.


SECTION 18.(a)  The regular hourly rate for all Line Group Leaders, Line Trouble
Shooters, and Line Workers First Class, subject to the Company’s procedures
governing the use of rubber

 
5

--------------------------------------------------------------------------------

 

gloves on lines and equipment energized at voltages in excess of 5,000 volts,
shall be increased by a differential in the amount of $2.50 ($2.60 effective May
16, 2012; $2.70 effective May 16 2013; $2.80 effective May 16, 2014; $2.90
effective May 16, 2015; and $3.00 effective May 16, 2016) for each hour paid.


(b)  The regular hourly rate for all  Overhead Line apprentices who have
completed 18 months of service as a Power Delivery Apprentice and who have
successfully completed the “Rubber Gloving Training Program” shall be increased
by a differential in the amount $2.50 ($2.60 effective May 16, 2012; $2.70
effective May 16 2013; $2.80 effective May 16, 2014; $2.90 effective May 16,
2015; and $3.00 effective May 16, 2016) for each hour paid.


SECTION 19.  When employees are assigned to be on call to report for work, if
necessary, outside of their regular daily schedule of hours on a Saturday,
Sunday, or holiday, except for Christmas, Thanksgiving, and Christmas Eve (per
Article IV), they shall receive two hours’ pay at their regular hourly rate for
each 12-hour period so assigned (i.e., midnight to noon or noon to midnight in a
calendar day).  On Christmas, employees on call shall receive eight hours’ pay
at their regular hourly rate for each 12-hour period so assigned.  On
Thanksgiving, employees on call shall receive six hours’ pay at their regular
hourly rate for each 12-hour period so assigned.  On Christmas Eve, employees on
call shall receive four hours’ pay at their regular hourly rate for each 12-hour
period so assigned.


The following on-call requirements shall apply to all employees:
(a)  Once contacted, on-call employees are expected to arrive at their
designated work location within 30-60 minutes of being notified to report for
work.
(b)  Employees who are on call must be available and fit for duty for the full
12-hour calendar day to be eligible for the on-call pay rate.
(c)  Employees will be given the option of using a Company cell phone or their
own personal phone.  In either case, they must notify supervision if they are
aware of being in a cell phone “dead zone.”
(d)  Canvassing for on call will be based on local overtime distribution
lists.  The issue of charging employees for turning down on call will be handled
by each area locally.
(e)  Stand-by crew requirements will not be pre-defined, but rather will be
determined by the needs of the Restore Process Management.


Management prefers that employees volunteer for on call work assignments and has
an interest in fostering such volunteering by utilizing on call as part of
normal business operations based on need.  Whenever Management determines that
on-call coverage is necessary, they first will canvass employees for volunteers
in accordance with each area’s current weekly overtime distribution
list.  Management will give employees at least one week’s advance notice of the
potential or actual need for on-call work.  For forecasted storm situations,
where one week’s notice may not be feasible, Management will provide as much
advance notice as reasonably possible.  If Management’s canvass produces an
insufficient number of on-call volunteers, Management reserves its right to
assign employees to be on call, in accordance with Article XI.  Required on-call
assignments will be limited to one 12-hour period in any workweek, with the
exception of extraordinary circumstances, such as a severe weather related
event.



 
6

--------------------------------------------------------------------------------

 

SECTION 20.  As shown in Exhibit I, Schedule A, the rates of pay for the Weekly
and Hourly Occupational Classifications will be increased as follows:


(a)  
Effective May 15,
2011:                                                        3.0% General
Increase

(b)  
Effective May 13,
2012:                                                        3.0% General
Increase

(c)  
Effective May 19,
2013:                                                        3.0% General
Increase

(d)  
Effective May 18,
2014:                                                        3.3% General
Increase

(e)  
Effective May 17,
2015:                                                        3.3% General
Increase

(f)  
Effective May 15,
2016:                                                        3.3% General
Increase



ARTICLE III
Overtime


SECTION l.  One and one-half times the regular hourly rate shall be paid to all
employees for hours worked in excess of forty hours in any one week, exclusive
of any hours worked on a holiday, for which payment is to be made in  accordance
with the provisions of Article IV.


SECTION 2.  For employees whose regular daily schedule is eight hours or less,
one and one-half times the regular hourly rate shall be paid for hours worked
over eight hours in any one day, exclusive of any hours worked on a holiday for
which payment is to be made in  accordance with the provisions of Article IV.


SECTION 3.  Overtime rates of pay shall not be applied more than once to any
particular hour worked.


SECTION 4.  Employees required to report for work outside of and not contiguous
to their regularly scheduled workweek shall receive a minimum payment equivalent
to four and one-half times their regular hourly rate.  Employees called in to
work before the beginning of their regular work day and who are required to stop
work two hours or less immediately preceding their regular work day or who are
called in to work two hours or less immediately following their regular work day
shall receive compensation in such cases based upon continuous time from the
beginning of the overtime period until their regular starting time and from the
end of their regular work day to the time employees finally stop work, but in no
event less than four and one-half times their regular hourly rate.  Such paid,
not worked continuous time will be included in qualifying employees for being in
an "extended work period," as defined in Article III, Section 7.


Employees called in to work outside of and not contiguous to their regularly
scheduled work week and who are required to stop work two hours or less
immediately preceding their being called in again to work outside of and not
contiguous to their regular work day shall receive compensation in such cases at
one and one-half times employees’ regular hourly rate based upon continuous time
from the end of one overtime period to the beginning of the next overtime
period.  Such paid, not worked continuous time will be included in qualifying
employees for being in an "extended work period," as defined in Article III,
Section 7.


The Company shall continue to assign overtime work as far in advance as is
practicable.  If an overtime work assignment, which is outside of and not
contiguous to employees' regularly



 
7

--------------------------------------------------------------------------------

 

scheduled work week, is canceled by less than twelve hours' notice to the
employees prior to the start of the work, they shall receive two hours' pay at
their regular hourly rate.


SECTION 5.  For work outside of and not contiguous to the regular schedule of
hours, the Company will either provide a meal or pay a meal allowance of $12.15
($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective
May 16, 2014; $13.35 effective May 16, 2015; and $13.65 effective May 16, 2016)
for the first two consecutive hours of such work assigned with less than twelve
hours' notice, and an additional meal or meal allowance of $12.15 ($12.45
effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16,
2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for every
five consecutive hours of such work thereafter.


For work outside of and not contiguous to the regular schedule of hours, the
Company will either provide a meal or pay a meal allowance of $12.15 ($12.45
effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16,
2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for the
first ten consecutive hours of work assigned with at least twelve hours' notice,
and an additional meal or meal allowance of $12.15 ($12.45 effective May 16,
2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35
effective May 16, 2015; $13.65 effective May 16, 2016) for every five
consecutive hours of such work thereafter.


For work contiguous to the beginning and/or end of the regular daily schedule of
hours, the Company will either provide a meal or pay a meal allowance of $12.15
($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective
May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for
the first two additional hours of work (provided the employee has worked at
least ten consecutive hours) and an additional meal or meal allowance of $12.15
($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective
May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for
every five consecutive hours of work thereafter.


One-half hour paid meal time will be provided to any employee who is entitled to
a meal or a meal allowance under Section 5 and who works at least two hours,
either outside of and not contiguous to the regular schedule of hours, or
outside of and contiguous to the regular daily schedule of hours.  Paid mealtime
not taken during the work event will be included in the calculation of rest time
in Article III, Section 6, and in determining the start time for the eight-hour
rest period provided for in Article III, Section 7.  Paid mealtime not taken
also will be paid at two times an employee’s regular hourly rate when part of a
seven-consecutive-day work event that goes contiguously past midnight of the
employee’s second scheduled day off in accordance with Article III, Section 10.


SECTION 6.  (a)  When employees, not having at least four hours' notice, are
required to work within the eight-hour period that immediately precedes their
regular daily schedule, they shall be entitled to a rest period at the beginning
of their regular daily schedule of hours equal to the number of hours worked
within the preceding eight-hour period, with pay at their regular hourly
rate.  The Company may permit employees to take their rest period, if less than
eight hours, at any time during their regular daily schedule of hours.  If
employees are required to work during all or part of such rest period, they
shall receive additional pay for those hours worked, at their

 
8

--------------------------------------------------------------------------------

 

regular hourly rate.  The provisions of this Section 6 (a) shall be in place of
and not cumulative with the provisions of Article III, Section 4 and Article
III, Section 7; provided, however, employees may choose to be paid in accordance
with Article III, Section 4 instead of in accordance with the provisions of this
Section, but they may not be paid under both Sections, and any hours worked
within the preceding eight-hour period, which are the basis for any claim for
compensation under this Section 6 (a), shall not be deemed to be hours worked
for the purpose of Article III, Section 7.


(b)  When employees, having at least four hours notice, are required to work
within the four-hour period that is between four and eight hours before the
start of their regular daily schedule, they shall be entitled to a rest period
during their regular daily schedule equal to the number of hours worked during
the specified four-hour period, up to a maximum of four hours.  If employees
continue working up to the start of their regular daily schedule, they shall
take their rest period at the end of their regular daily schedule.  In such
cases, employees will not be eligible for overtime work until eight hours have
elapsed from the start of their rest period.  If employees do not work up to the
start of their regular daily schedule, they shall take the rest period at the
beginning of their regular daily schedule.  The provisions of this Section 6 (b)
shall be in place of and not cumulative with the provisions of Article III,
Section 4 and Article III, Section 7; provided, however, employees may choose to
be paid in accordance with Article III, Section 4 instead of in accordance with
the provisions of this Section 6 (b), but they may not be paid under both
Sections, and any hours worked within the specified four-hour period, which are
the basis for any claim for compensation under this Section, shall not be deemed
to be hours worked for the purpose of Article III, Section 7.


SECTION 7.  (a)  Employees required to work for an "extended work period,” as
hereinafter defined, shall during such period be entitled to additional pay, as
hereinafter specified, in addition to being paid at their regular hourly rate
for all hours worked during such period.  By definition, employees shall be
deemed to be in an "extended work period" as of any moment if, but only if, they
worked at least l6 hours during the 20 hours immediately preceding such
moment.  The additional pay for such period shall be determined as follows:


 
(l)
For such of the first 8 hours of such extended work period, they shall be paid
additional pay at their regular hourly rate.



 
(2)
For all hours worked during such extended work period after the first 8 hours
thereof, they shall be paid additional pay at one and one-half times their
regular hourly rate.  For all hours worked during such extended work period
after the first 8 hours thereof that fall within their regular daily schedule of
hours, which shall be deemed to apply on regular days off, holidays and vacation
days, they shall be paid additional pay at one-half times their regular hourly
rate.  Hours qualifying for payment under the provision of this subsection
(a)(2) shall not be deemed to be hours worked for the purposes of computing
overtime payable under the provisions of Article III (except that such of those
hours as fall within their regularly scheduled work week shall be counted in
determining the forty hours referred to in Section l of Article III) or for the
purpose of determining premium pay for holiday hours worked under the provisions
of Section 3, of  Article IV.


 
9

--------------------------------------------------------------------------------

 

(b)  In addition, upon the completion of any extended work period, employees
shall be entitled to a rest period of 8 hours immediately following such
extended work period and shall be paid at their regular hourly rate for such of
said 8 hours as fall within their regular daily schedule of hours.  For the
purposes of this subsection (b), the regular daily schedule of hours shall be
deemed to apply on regular days off, holidays, and vacation days.


(c)  Employees who work up to an extended work period by virtue of having worked
exactly 16 hours during the immediately preceding 20 hours shall be entitled to
a rest period of 8 hours beginning at the completion of the sixteenth hour of
work.  They shall be paid at their regular hourly rate for such of said 8 hours
as fall within their regular daily schedule of hours.  For the purposes of this
subsection (c), the regular daily schedule of hours shall be deemed to apply on
regular days off, holidays, and vacation days.


SECTION 8.  In any week during which a holiday occurs, or in any week during
which an employee is absent due to a bona fide illness, extreme fatigue owing to
previous overtime work, jury duty, or an authorized personal absence for Union
business, hours worked (exclusive of any hours worked on a holiday for which
payment is to be made in accordance with the provisions of Article IV), which
would have qualified under the other provisions of this Agreement for the
overtime rate of one and one-half times the regular hourly rate had such holiday
or such absence not occurred, shall be paid for at such overtime rate.


SECTION 9.  The Company will endeavor to distribute overtime work fairly among
the qualified employees,  having in mind employees' availability and willingness
to respond promptly to calls for emergency work.  Employees who are called in
for emergency work (exclusive of on-call assignments per Article II, Section 19)
are expected to arrive at their designated work location within one hour of
being notified, unless arrangements have been made with supervision.


SECTION l0.  Any employees who work on each of seven consecutive days in any one
calendar week will receive two times their regular hourly rate for all hours
worked on their second scheduled day off during that week, as well as for hours
worked beyond midnight of their second scheduled day if contiguous to hours
worked on the second scheduled day, provided all such hours otherwise would have
been paid at one and one-half times their regular hourly rate.


SECTION 11.  Construction Operations employees in Electric System Operations and
Standard Field employees in Client Fulfillment who are required to report for
field work outside of and not contiguous to their regularly scheduled work week,
exclusive of those who are on call in accordance with Article II, Section 19,
shall be paid one half-hour at one and one-half times their regular hourly rate,
in addition to all other compensation and benefits provided for by Article
III.  For the purpose of this payment, Construction Operations employees do not
include administrative clerks, drafters, and GIS assistants; Standard Field
employees do include Meter Lab Techs, but do not include administrative support
staff.


This additional half-hour of compensation will qualify for any premium payable
for all hours paid, including those provided for in Article II, Sections 8, 9
and 18.  However, this half-hour payment will not qualify employees for any
other compensation or benefits, such as additional rest time, mealtime or meal
allowance in Article III.  Also, the additional half-hour of pay shall be in
lieu of any paid personal clean-up time in excess of fifteen minutes on Company

 
10

--------------------------------------------------------------------------------

 

property at the end of the overtime work assignment, unless such additional
clean-up time is explicitly approved by Management.


ARTICLE IV
Holidays


SECTION l.  The following shall be deemed to be holidays and the word "holiday"
as used herein shall refer only to such holidays:


New Year's Day
Labor Day
Martin Luther King's Day
Columbus Day
Washington's Birthday
Veterans Day
Good Friday
Thanksgiving Day
Memorial Day
Friday after Thanksgiving
Independence Day
Christmas Day



When a holiday falls on Sunday, the following Monday shall be deemed to be the
holiday in its stead, except that, for those employees whose regularly scheduled
work week includes that Sunday, the holiday will be observed on Sunday.  When a
holiday falls on Saturday, the preceding Friday shall be deemed to be the
holiday in its stead, except that, for those employees whose regularly scheduled
workweek includes that Saturday, the holiday will be observed on Saturday.


SECTION 2.  Employees shall be provided with a half day of paid time off on
either Christmas Eve or New Year’s Eve, or with the equivalent paid time off at
a different time, which will be solely at the discretion of the
Company.  However, this provision will not apply if Christmas Eve and New Year’s
Eve fall on a Saturday or Sunday.


SECTION 3.  Employees who are not required to work on a holiday shall be paid at
their regular hourly rate for those hours of the holiday which fall within their
regularly scheduled workweek.


SECTION 4.  (a)  In addition to the pay specified in Section 3 of this
Article,  employees who are required to work on a holiday shall be paid at one
and one-half times their regular hourly rate for all holiday hours worked within
their regularly scheduled work week, they shall be paid at twice their regular
hourly rate for all holiday hours worked outside their regularly scheduled work
week, and they shall be paid an additional one-half of their regular hourly rate
for all holiday hours worked in excess of eight.  Hours worked on a holiday
shall not be considered in computing overtime pay.   Employees required to
report for work on a holiday shall receive a minimum payment equivalent to four
and one-half times their regular hourly rate.


(b)  Employees who are required to work on a holiday and who are required to
work beyond midnight of the holiday will continue to be paid at the applicable
rate specified in Section 4(a) of this Article for hours worked beyond midnight
of the holiday if such hours are contiguous to hours worked on the holiday.


(c)   Employees who are required to work on December 25th shall be paid at twice
their regular hourly rate for all hours worked.

 
11

--------------------------------------------------------------------------------

 

SECTION 5.   Employees who are regularly scheduled to work eight hours or more
per day on each of two or more Saturdays and/or Sundays per month and who are
regularly scheduled to work on the average forty hours or more per week shall
receive pay at their regular hourly rate for eight hours for each holiday which
occurs on their day of relief, provided that on their last scheduled day before
or on their first scheduled day after the holiday they work their regularly
scheduled hours.


SECTION 6.  In the event that a holiday falls during  employees’ vacation
period, they shall receive an additional day off at a time that is mutually
agreeable to the Company and the employees and that frequently will not adjoin
the regular vacation period.


SECTION 7.  The Company will administer disciplinary suspensions as to not
include any holidays.


ARTICLE V
Vacations


SECTION l.  During each calendar year, the Company will grant vacations with pay
as follows:


(a)
Six weeks to employees whose period of continuous service as of the end of the
preceding calendar year equaled or exceeded 34 years, for which vacation the
employees will receive the equivalent of 240 times their regular hourly rate,
subject to the provision, however, that the six weeks will not ordinarily be
scheduled in one continuous period.



(b)
Five weeks and four days to employees [except employees covered by the
provisions of subsection (a) above] whose period of continuous service as of the
end of the preceding calendar year equaled or exceeded 33 years, for which
vacation the employees will receive the equivalent of 232 times their regular
hourly rate, subject to the provision, however, that the five weeks and four
days will not ordinarily be scheduled in one continuous period.



(c)
Five weeks and three days to employees [except employees covered by the
provisions of subsection (a) or (b) above] whose period of continuous service as
of the end of the preceding calendar year equaled or exceeded 32 years, for
which vacation the employees will receive the equivalent of 224 times their
regular hourly rate, subject to the provision, however, that the five weeks and
three days will not ordinarily be scheduled in one continuous period.



(d)
Five weeks and two days to employees [except employees covered by the provisions
of subsection (a), (b), or (c) above] whose period of continuous service as of
the end of the preceding calendar year equaled or exceeded 31 years, for which
vacation the employees will receive the equivalent of 216 times their regular
hourly rate, subject to the provision, however, that the five weeks and two days
will not ordinarily be scheduled in one continuous period.


 
12

--------------------------------------------------------------------------------

 

(e)
Five weeks and one day to employees [except employees covered by the provisions
of subsection (a), (b), (c), or (d) above] whose period of continuous service as
of the end of the preceding calendar year equaled or exceeded 30 years, for
which vacation the employees will receive the equivalent of 208 times their
regular hourly rate, subject to the provision, however, that the five weeks and
one day will not ordinarily be scheduled in one continuous period.



(f)
Five weeks to employees [except employees covered by the provisions of
subsection (a), (b), (c), (d), or (e) above] whose period of continuous service
as of the end of the preceding calendar year equaled or exceeded 24 years, for
which vacation the employee will receive the equivalent of 200 times their
regular hourly rate, subject to the provision, however, that the five weeks will
not ordinarily be scheduled in one continuous period.



(g)
Four weeks and four days to employees [except employees covered by the
provisions of subsections (a), (b), (c), (d), (e), or (f) above] whose period of
continuous service as of the end of the preceding calendar year equaled or
exceeded 23 years, for which vacation the employees will receive the equivalent
of l92 times their regular hourly rate, subject to the provision, however, that
the four weeks and four days will not ordinarily be scheduled in one continuous
period.



(h)
Four weeks and three days to employees [except employees covered by the
provisions of subsections (a), (b), (c), (d), (e), (f) or (g) above] whose
period of continuous service as of the end of the preceding calendar year
equaled or exceeded 22 years, for which vacation the employees will receive the
equivalent of 184 times their regular hourly rate, subject to the provision,
however, that the four weeks and three days will not ordinarily be scheduled in
one continuous period.



(i)
Four weeks and two days to employees [except employees covered by the provisions
of subsections (a), (b), (c), (d), (e), (f) (g) or (h) above] whose period of
continuous service as of the end of the preceding calendar year equaled or
exceeded 21 years, for which vacation the employees will receive the equivalent
of l76 times their regular hourly rate, subject to the provision, however, that
the four weeks and two days will not ordinarily be scheduled in one continuous
period.



(j)
Four weeks and one day to employees [except employees covered by the provisions
of subsections (a), (b), (c), (d), (e), (f), (g), (h) or (i) above] whose period
of continuous service as of the end of the preceding calendar year equaled or
exceeded 20 years, for which vacation the employees will receive the equivalent
of l68 times their regular hourly rate, subject to the provision, however, that
the four weeks and one day will not ordinarily be scheduled in one continuous
period.



(k)
Four weeks to employees [except employees covered by the provisions of
subsections (a), (b), (c), (d), (e), (f), (g), (h), (i) or (j) above] whose
period of continuous service as of the end of the preceding calendar year
equaled or exceeded l4 years, for which vacation the employees will receive the
equivalent of l60 times their regular hourly rate, subject to the provision,
however, that the four weeks will not ordinarily be scheduled in one continuous
period.


 
13

--------------------------------------------------------------------------------

 

(l)
Three weeks to employees [except employees covered by the provisions of
subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), (j) or (k) above] whose
period of continuous service as of the end of the preceding calendar year
equaled or exceeded 5 years, for which vacation the employees will receive the
equivalent of 120 times their regular hourly rate, subject to the provision,
however, that the three weeks will not ordinarily be scheduled in one continuous
period.



(m)
Two weeks to employees [except employees covered by the provisions of
subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k) or (l) above]
who are on the payroll on or before May l of the preceding calendar year and
continuously thereafter until the end of the preceding calendar year, for which
vacation the employees will receive the equivalent of 80 times their regular
hourly rate.



(n)
One week to employees who were employed after May l but on or before November l
of the preceding calendar year and who were continuously on the payroll
thereafter until the end of the preceding calendar year, for which vacation the
employees will receive the equivalent of 40 times their regular hourly rate.



(o)
Except for employees who are entitled to six weeks' vacation pursuant to
subsection (a) above, one additional week to employees who are at least 62 years
of age as of the end of the preceding calendar year, for which week the
employees will receive the equivalent of 40 times their regular hourly rate.



SECTION 2.  Consideration will be given where possible to the wishes of the
employees in determining the time of their vacations, but the final decision as
to an employee's vacation period will rest exclusively with the Company.


SECTION 3.  If during any calendar year conditions have made it impossible for
the Company to grant to any employees all or part of their vacation, such
employees will receive, in addition to their regular pay, compensation at their
regular hourly rate for such part of the vacation as the Company was unable to
grant.  In the alternative, employees may elect to carry over up to forty hours
of vacation that the Company could not grant, which must be taken the following
calendar year.


SECTION 4.  In the event that the Company finds it necessary to postpone the
scheduled vacation of any employees and is unable to assign them another
vacation period which is suitable to them, they shall receive vacation pay in
accordance with the provisions of Section 3 of this Article.


SECTION 5.  In the event any employees are sick at the time their vacation is
scheduled to begin, the Company shall upon request of such employees grant a
later vacation period within the calendar year if it is practicable to do
so.  If the Company is unable to grant a later vacation or if such later
vacation is not suitable to the employees, they shall receive vacation pay in
accordance with the provisions of Section 3 of this Article.



 
14

--------------------------------------------------------------------------------

 

SECTION 6.  In each calendar year, employees who are on approved sick leave and
who have no available paid sick allowance under Article VI, Section 1, may elect
to use available paid vacation hours in accordance with above Section 1 during
the one-week waiting period, if applicable, under the Company’s Plan for
Employees’ Disability Benefits.  Employees must complete a form through
supervision that authorizes Payroll to use their available paid vacation hours
to convert some or all of the forty hours of unpaid sick time during the waiting
period to paid sick time.


SECTION 7.  In the event employees are called in from vacation for emergency
work, they shall be paid, in addition to their vacation pay, as set forth in
Section l of this Article, twice their regular hourly rate for all hours worked
during their vacation, but in no event shall the employees receive less than the
equivalent of eight hours' pay at their regular hourly rate for each time they
are called in for such emergency work.


SECTION 8.  Upon the termination of employees' services with the Company,
voluntarily or otherwise, they shall be paid any vacation pay not previously
paid to them which would, except for such termination, be payable to them during
the then current calendar year.  Upon the death of employees, any vacation pay
payable to them hereunder shall be mailed to their last known address.


SECTION 9.  If termination is due to retirement, employees shall also be paid an
amount equivalent to the vacation pay that would, except for such retirement,
have been payable to them during the calendar year immediately following the
year of their retirement, except that it shall be paid pro-rata based on the
number of completed months of employment during the calendar year in which they
retired.


SECTION 10.  Notwithstanding any other provision in this Article, a full-time
employee who terminates employment with at least one year of continuous service
and who is subsequently re-employed by the Company as a full-time employee will
be credited with the amount of the employee's pre-break service for the purpose
of computing the employee's vacation eligibility under Section 1 hereof,
effective one year after the employee's rehire.


ARTICLE VI
Sick Leave, Funeral Leave, and Leave of Absence


SECTION l.  (a)  When employees are absent from work due to sickness and
satisfies the Company that such absence from work is warranted, the Company will
pay such employees at their regular hourly rate for such hours of absence within
their regularly scheduled work week, subject to the limitation that hours for
which such pay is allowed shall not aggregate more than 40 for any calendar
year, provided, however, that up to 200 hours of unused sick allowance may be
accumulated and will be used before the 40 hours of sick allowance for the
current year.  The provisions of this Article shall not affect any Sickness
Disability Benefits to which employees may be entitled under "The United
Illuminating Company Plan for Employees' Disability Benefits."



 
15

--------------------------------------------------------------------------------

 

Each calendar year, employees who have accumulated more than 120 hours of unused
sick allowance may elect to sell back to the Company the unused hours in excess
of 120 up to the allowed maximum of 200 hours.  Employees shall be compensated
for each hour of exchanged sick allowance in an amount equal to one-half times
their regular hourly rate, which would not qualify as pensionable earnings.


(b)  During each calendar year, with the prior authorization of the supervisor,
the Company will grant to employees who are not shift workers, as defined in
Section 1 (c) of this Article, eight hours of personal paid absence in lieu of
eight of the aggregate of forty hours of absence due to sickness in Section 1
(a) of this Article.  Employees must have at least eight hours of unused sick
time to take a paid personal day, which also may be taken in increments of one
hour.  Employees may not accumulate unused personal time from year to year.


(c)  During each calendar year, with the prior authorization of the supervisor,
the Company will grant to shift workers whose schedule includes an afternoon or
evening start time twenty-four hours of personal paid absence in lieu of
twenty-four of the aggregate of the forty hours of absence due to sickness in
Section 1 (a) of this Article.  Employees must have at least twenty-four hours
of unused sick time to take three paid personal days, which also may be taken in
increments of four hours.  Employees may not accumulate unused personal time
from year to year.


SECTION 2.  (a)  When any employees are absent from work due to the death of
their spouse (or domestic partner of record with the Company), child, step
child, foster child, or parent (or step-parent or foster parent in lieu of
parent), the Company will pay such employees at their regular hourly rate for
such hours of absence within their regularly scheduled work week, up to a
maximum of 40 hours.


(b)  When any employees are absent from work due to the death of their brother,
half-brother, sister, half-sister, or parent-in-law, the Company will pay such
employees at their regular hourly rate for such hours of absence within their
regularly scheduled work week, up to a maximum of 24 hours.


(c)  When any employees are absent from work due to the death of their
grandparent or grandchild, the Company will pay such employees at their regular
hourly rate for such hours of absence within their regularly scheduled workweek,
up to a maximum of 8 hours.


(d)  When an employees are absent from work in order to serve as a pallbearer
for another employee, the Company will pay such employees at their regular
hourly rate for such hours of absence within their regularly scheduled work
week, up to a maximum of 8 hours.


(e)  Payment under this Section is subject to the Company being satisfied that
such absence is warranted.


SECTION 3.  Leaves of absence without pay not to exceed two weeks in any
contract year shall be granted upon the request of the Union, to not more than
three members of the Union, provided the absence of the employees selected by
the Union shall not in the opinion of



 
16

--------------------------------------------------------------------------------

 

the Company interfere with the Company's operations or cause undue hardship to
other employees.


SECTION 4.  A leave of absence without pay or any other benefits shall be
granted upon the request of the Union to enable not more than one employee to
serve as a Union representative.  Upon reinstatement at the termination of the
Leave of Absence, the time spent on the Leave of Absence shall be added to the
employee's Classification Seniority and Company Service for seniority
purposes.  Such time shall not be included in the employee’s years of service or
of employment for any other purpose, including vacations, pensions, or sickness
disability benefits, but the Leave of Absence shall not constitute a break in
"continuous" service so as to result in a loss of previously accrued years of
service or of employment for any purpose, including vacations, pensions, or
sickness disability benefits.


SECTION 5.  When employees are required to be absent from work to serve as a
juror, the Company will pay such employees the difference between their jury pay
and their regular hourly rate for such hours of absence within their regularly
scheduled workweek.


ARTICLE VII
Hospital, Medical, Dental and Disability Insurance


SECTION 1.  The Company will make available to employees the ConnectiCare HMO
20/500 Plan providing the hospital and medical benefits set forth in Exhibit V,
which is attached hereto and made a part hereof.  From May 16, 2011 to December
31, 2011, the Company will pay 83.5% of the cost of the premiums for such
coverage for all employees and their eligible dependents, if any, and employees
shall pay the remaining premium costs for themselves and their eligible
dependents, if any.  Thereafter, the Company and employees will share the cost
of the premiums for such coverage for all employees and their eligible
dependents, if any, as set forth in subsections 1 (a)-(f) below:


(a)
Effective January 1, 2012, the Company will pay 82.5% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(b)
Effective January 1, 2013, the Company will pay 81.5% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(c)
Effective January 1, 2014, the Company will pay 80% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(d)
Effective January 1, 2015, the Company will pay 80% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.




 
17

--------------------------------------------------------------------------------

 

(e)
Effective January 1, 2016, the Company will pay 80% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(f)
Effective January 1, 2017, the Company will pay 80% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



SECTION 2.   Effective January 1, 2012, the Company shall have the right to
replace the health insurance plan described in Section 1 with a substitute plan
that provides benefits comparable to, but not identical to, the overall level of
benefits described on Exhibit V.  For purposes of this section, overall
comparability shall be determined without regard to (a) any changes in the
identity of the carrier, (b) any differences in plan provisions concerning the
administration of benefits and procedures for obtaining reimbursement for
services, and (c) any differences based on a one-for-one comparison of specific
benefits in the substitute plan and those listed on Exhibit V, it being
recognized by the parties that differences in benefits offered for specific
services do not necessarily render plans materially dissimilar on a
comprehensive basis and that the intent of this section is to ensure only that
any substitute plans adopted by the Company approximate prior plans without a
material change in the overall level of benefits provided to employees and their
eligible dependents.  The Company will solicit the input of the Union prior to
adopting a substitute plan under this section, and will allow for Union
representation on any committee formed for the purpose of reviewing the
provisions of any substitute plans considered by the Company.


SECTION 3.   During the term of this Agreement,


(a)
The Company will make available a Comprehensive Dental Expense Plan for all
employees and their eligible dependents, if any, which plan will provide a
calendar year maximum of $2,500 per person (including orthodontic treatment), a
lifetime maximum of $5,000 per person (excluding orthodontic treatment), a
lifetime maximum of $1,500 per person for orthodontic treatment, and a calendar
year deductible of $75 per covered person.  The Company and employees will share
the cost of the premiums for such coverage for all employees and their eligible
dependents, if any, in accordance with the following schedule:



 
From May 16, 2011 to December 31, 2011, the Company will pay 83.5% of the cost
of the premiums for employees and their eligible dependents, if any.  Employees
shall pay the remaining premium costs for themselves and their eligible
dependents.



 
Effective January 1, 2012, the Company will pay 82.5% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



Effective January 1, 2013, the Company will pay 81.5% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



 
18

--------------------------------------------------------------------------------

 

Effective January 1, 2014, the Company will pay 80% of the premium costs for
employees and their eligible dependents, if any.  Employees shall pay the
remaining premium costs for themselves and their eligible dependents.


(b)
The Company will pay the premiums for a Long Term Disability Plan for all
employees.



(c)
The Company shall have the right to replace any of the existing plans in Section
3 (a) and (b) with another plan that will provide the same benefits.  The
Company will inform the Union prior to changing an existing plan with any other
plan.



SECTION 4.  Employees shall have the option of enrolling in another hospital and
medical benefits plan, if available, in lieu of the plan described in Section 1
above.  If employees elect such option, and if the cost of the premiums for such
optional coverage is less than the cost of the plan described in Section 1, the
Company will pay 83.5% of the premium costs (82.5% effective January 1, 2012;
81.5% effective January 1, 2013; and 80% effective January 1, 2014) for such
optional coverage for employees and their eligible dependents, if
any.  Employees shall pay the remaining premium costs for themselves and their
eligible dependents.  If the cost of the premiums for such optional coverage
exceeds the cost of the plan described in Section 1, the Company will pay an
amount equal to the amount it otherwise would have paid under Section 1 for such
employees and their eligible dependents had the employees not elected optional
coverage, and the employees shall pay 100% of the remaining premium costs for
themselves and their eligible dependents.


Each new employee shall elect, at the time of hiring, coverage under either the
plan provided in Section 1 or optional coverage, to be effective in either event
according to the enrollment provisions of each such coverage.


For other employees, optional coverage shall become effective only on January
1st of each year.  Employees shall notify the Company prior to December 1st of
the preceding year of their intention to elect optional coverage.  Such optional
coverage shall continue from year to year thereafter unless employees notify the
Company prior to December 1st of any year of their intention to return to the
plan provided in Section 1 as of January 1st.


SECTION 5.   The employee’s share of the premium costs for the coverage
described in Sections 1, , 3 (a), and 4 shall be deducted from the employee’s
pay on a weekly basis, provided the Company is in receipt of a written
authorization for such purpose from the employee.


SECTION 6.    The coverages described in Sections 1, 3 (a), and 4 shall be made
available to employees in accordance with and subject to the provisions of the
Company’s “BENEFLEX Plan,” as it may change from time to time.


SECTION 7.    The parties acknowledge that during the parties’ negotiations for
a new collective bargaining agreement, the Union may elect to engage the
services of a health insurance benefits consultant (the “Consultant”) to explore
the feasibility of identifying an alternative health insurance plan, providing
alternative benefits acceptable to the parties, at a cost lower than the cost of
the ConnectiCare HMO 20/500 Plan referenced in Section 1 and any optional plans



 
19

--------------------------------------------------------------------------------

 

currently available under Section 4 (herein the “Alternative Plan”), for both
active employees and retirees commencing January 1, 2012.


Between the effective date of this Agreement and August 1, 2011, the Company
will, upon request, furnish to a health insurance benefits consultant designated
by the Union, such data as is reasonably necessary and customary for the purpose
of preparing a Request for Proposal (herein the “RFP”) concerning an Alternative
Plan, it being understood that the following conditions shall apply:


(1)  
The Company will provide the Consultant with a letter confirming that the
Consultant is acting with the Company’s consent in pursuing the RFP.  However,
the Consultant shall not have any authority to act for or on behalf of the
Company and shall not be an agent of the Company.

(2)  
The Consultant will not solicit bids from the health insurance carriers that are
currently providing health insurance to the Company.

(3)  
The Consultant will provide the Company with a signed letter verifying receipt
of the furnished data and the Consultant’s intent to submit an initial RFP for
an Alternative Plan.

(4)  
Only the Consultant in subsection (3) would be allowed to submit an RFP on
behalf of the Union.

(5)  
The RFP shall require a separate itemization of the cost of an Alternative Plan
for (a) all bargaining unit employees and all present and future bargaining unit
retirees, (b) all non-bargaining unit employees and all present and future
non-bargaining unit retirees, and (c) all employees of the Company and all
present and future retirees of the Company.

(6)  
The RFP shall quote the specific brokerage fees that would be payable if the
Alternative Plan is implemented.

(7)  
The Consultant will submit an initial RFP (including proposed rates) by June
15th of any year, with a final RFP and rates due no later than September 15th of
the same year.



Based on the results of the RFP, the Union shall have the right to present to
the Company an Alternative Plan for review and evaluation, together with an
offer to implement the Alternative Plan effective January 1, 2012.  If the Union
offers to implement the Alternative Plan on terms such that the projected cost
to the Company of implementing and maintaining the Alternative Plan for
bargaining unit employees, and all present and future bargaining unit retirees,
during 2012 is less than or equal to the cost to the Company of maintaining the
health insurance plans otherwise applicable to such individuals under the
Agreement (and any predecessor agreements) during 2011, then the parties shall
negotiate the implementation of the Alternative Plan (including payment of
brokerage fees), provided that the implementation of the Alternative Plan would
not substantially impact the cost of insurance provided by the Company to
non-bargaining unit employees and non-bargaining unit retirees.


If the actual cost to the Company (net of the premium cost shares paid by
participants) for the Alternative Plan during 2012, or any succeeding year, is
less than the actual cost to the Company of providing health insurance for the
bargaining unit and bargaining unit retirees (net of the premium cost shares
paid by participants) during 2011, in each case measured on a cost-

 
20

--------------------------------------------------------------------------------

 

per-employee/cost-per-retiree basis, the difference will be rebated to the
bargaining unit on such terms as shall be agreed by the parties.


Unless an Alternative Plan is implemented in accordance with this Section, the
plan described in Section 1 shall remain in effect.  In the event an Alternative
Plan is not implemented in accordance with this Section for 2012, the Union
shall have the right to pursue a second RFP, on the terms described above, with
prior written notification to the Company, for one of the remaining calendar
years of the Agreement, at its option.


ARTICLE VIII
The United Illuminating Company Pension Plan, KSOP Plan, and
Plan for Employees' Disability Benefits


SECTION 1.  The Company will take such action as may be appropriate to make
modifications to The United Illuminating Company Pension Plan (the “Pension
Plan”) as may be necessary to comply with applicable laws and to obtain the
approval of the U.S. Treasury Department.


SECTION 2.  Effective May 16, 2003, the Pension Plan was amended to change the
actuarial reduction for early retirements under Section 4.02 (c) of the Pension
Plan from four-twelfths (4/12) of one percent (i.e., 4% per year) to
three-twelfths (3/12) of one percent (i.e., 3% per year) for each month by which
the commencement date of employees' pension precedes their fifty-eighth (58th)
birthday.


SECTION 3. The Company shall maintain The United Illuminating Company Plan for
Employees' Disability Benefits, including Sickness Disability Benefits, which
are summarized in Exhibit IX.


SECTION 4. The United Illuminating Company 401(k)/ Employee Stock Ownership Plan
(the “KSOP Plan”) was amended to provide as follows:



 
(a)  
Commencing January 1, 2003, the Company contributes to the KSOP Plan shares of
Company stock in an amount equal to one percent (1.0%) for each one percent
(1.0%) of employees’ gross wages, up to three percent (3.0%) of such gross
wages, which the employees elect to have withheld from their wages and paid into
the KSOP Plan, subject to applicable limits under the Internal Revenue Code.

 
 
(b)
Commencing January 1, 2003, the Company contributes to the KSOP Plan shares of
Company stock in an amount equal to one-half of one percent (.50%) for each
additional one percent (1.0%) of employees’ gross wages, up to an additional two
percent (2.0%) of such gross wages, which the employees elect to have withheld
from their wages and paid into the KSOP Plan, subject to applicable limits under
the Internal Revenue Code.



 
(c)
The maximum matching contribution of sub-sections 4 (a) and 4 (b) is four
percent (4.0%) of employees’ wages and is in the form of Company stock.




 
21

--------------------------------------------------------------------------------

 

(d)  
Employees shall be permitted to contribute to the KSOP Plan up to the maximum
dollar limit prescribed by law.



(e)  
Effective July 1, 2002, employees who are KSOP Plan participants and who turn
age 50 during the KSOP Plan year shall be eligible to make an additional
“catch-up” contribution to the KSOP Plan up to the annual limits prescribed by
law.



(f)  
Participants who have been in the KSOP Plan for more than three years may elect
to diversify up to 100% of the value out of their UIL Holdings Stock Fund in the
KSOP Plan and into other investments offered through the KSOP.



(g)  
No later than the end of the quarter following the close of the KSOP Plan Year,
if participants have contributed the dollar maximum permitted under the Internal
Revenue Code, but have not received a dollar-for-dollar match on their Salary
Reduction Contributions up to 3% of Compensation, and $.50 for each dollar saved
on Salary Reduction Contributions between 4% and 5% of Compensation (the
“Required Matching Contribution”), the Company will make an additional Matching
Contribution equal to the difference, if any, between the Required Matching
Contribution and the actual Matching Contribution made on behalf of the
participant for such KSOP Plan Year.



(h)  
Expenses associated with the amendment, restatement, and administration of the
KSOP shall continue to be paid out of funds in the Plan and allocated as
appropriate to Plan participants.



(i)  
Employees hired on or after April 1, 2005 shall not be eligible to participate
in the Pension Plan and shall not be eligible to participate in any retiree
medical plan offered by the Company or its affiliates.  In lieu of such
participation, for employees hired on or after April 1, 2005, the Company will
make an additional cash contribution for each KSOP Plan Year to the KSOP Plan
equal to 4.0% of total annual compensation (as defined in the KSOP Plan) which
shall be separately accounted for within the KSOP Plan.  In lieu of retiree
medical plan benefits, the Company will make an additional cash contribution
equal to $1,000 ($1,100 effective January 1, 2012) per KSOP Plan Year, which
also shall be separately accounted for within the KSOP Plan.  These
contributions will be spread ratably throughout the year with each pay period so
that in order to be entitled to the full annual contribution, employees must
participate throughout the entire KSOP Plan Year.  Employees do not need to
contribute to the KSOP Plan in order to receive these additional contribution
amounts, but they must be enrolled in the KSOP Plan.  These additional
contributions shall be invested in the same manner as employees have directed
with respect to their other participant directed investments under the KSOP
Plan.  The additional contributions provided in this subsection (i) shall be
subject to a five- year vesting schedule.



(j)  
Effective April 1, 2011, all pay employees receive for unused vacation (in
accordance with Article V) shall be excluded from the definition of compensation
on which pension benefits are based.


 
22

--------------------------------------------------------------------------------

 

ARTICLE IX
Safety


The Company recognizes its obligation to provide a safe and healthful working
environment for employees.  The Company also recognizes its obligation to
cooperate with the Union in maintaining and improving a safe and healthful
working environment.  The parties agree to use their best efforts to achieve
these objectives.


Management and the Union will work together to make the Company a leader in the
industry for its safe work performance.  To do so, the safety of employees must
be an important shared priority of the parties.  Every employee is responsible
for and must be committed to following established safety rules, work practices,
and regulations to ensure their own safety on the job, as well as the safety of
co-workers and the public we serve.


As a joint sustaining priority, employee safety must be supported by proper
ongoing training, by an active commitment of everyone in our organization, and
by a collective determination always to position employee safety as a
cornerstone to the ongoing success of our business.  Rather than being in
conflict, employee work performance and safety must be integrated to achieve
effective job results.  Every employee must assume a proactive role by being
conscious of and applying all established safety rules, work practices, and
regulations, as well as by identifying hazards on the job to promote a safe work
culture.


The Company will be accountable for providing employees with the training, work
processes, tools and equipment it deems proper and necessary for them to perform
their job duties in a safe and productive manner.  Employees are responsible for
properly maintaining and returning Company-provided tools and equipment.  No
work performed or service provided is so urgent to prevent taking the necessary
time and using the proper equipment required to be safe.


In accordance with Exhibit VI, the parties will work together to develop an
environment and a culture that supports safe work practices.  To accomplish this
the parties will have joint representation on both the Central Safety Steering
Committee (CSSC) and General Safety Committee (GSC) for the purpose of
developing and addressing safety concerns.  (The Joint Safety Program
Organization Roles and Responsibilities Handbook in the UI Safety Manual
describes these two committees).


As an oversight committee governing the GSC, the CSSC will be comprised of, at a
minimum, the Union Safety Officer, the UI Director of Safety and three other
representatives from each party.  The Union Safety Officer and Management will
be jointly responsible to establish the agenda.  The CSSC will continue to
monitor and evaluate training and approach safety programs as a continuous
improvement process.  The CSSC will insure that safety rules are in place for
employees, non-employees, and contractors.  The CSSC also will review safety
statistics semi annually and create joint subcommittees to address topics such
as the following: training, ergonomics, recognition and programs to advance and
improve safety practices.  Selection of the subcommittee members is the
responsibility of each party.

 
23

--------------------------------------------------------------------------------

 

The GSC will be comprised of joint Union and Management representation from all
divisions of the Company.  The Lead Safety Specialist and the Union Safety
Officer will jointly lead the GSC, which will address escalated issues from
local safety meetings and create programs to ensure the best safety practices
are developed and followed.  Employees are encouraged to provide information
that could improve the effectiveness of safety rules or work practices by
following the process developed jointly by the parties.


Local safety committees shall be established at the departmental level.  These
committees will be comprised of an equal number of members designated by the
Union and by Management.


The process for employees to identify and communicate safety related issues is
outlined in the Joint Safety Program Organization Roles and Responsibilities
Handbook.  Updates to the Handbook will be agreed to jointly.


ARTICLE X
Seniority


SECTION l.  The selection of employees to fill vacancies in occupational
classifications and to be laid off or rehired shall be in accordance with the
principles of seniority set forth in a certain document entitled "Principles of
Seniority,” which document, having been agreed to by the parties, is attached
hereto and made a part hereof and marked Exhibit II; PROVIDED, HOWEVER, no
employees shall be entitled hereunder to assignment to any occupational
classification for which they are not qualified as hereinafter
provided.  Employees shall be considered qualified for assignment to an
occupational classification if, (a) they have the ability and training necessary
for the efficient performance of the work called for therein, (b) their
performance has been satisfactory and their attitude cooperative, and (c) they
have no infirmity which would result in such assignment being dangerous to
themselves or to others or their property.


SECTION 2.  Temporary reassignment of personnel and work to meet emergency
conditions will be made by the Company whenever necessary without consideration
of the “Principles of Seniority.”


SECTION 3.  Not less than seven days prior to the effective date on which the
Company proposes to promote or transfer an employee into or to fill a vacancy in
the lowest rated occupational classification in any Sequence of Promotion or in
any occupational classification not forming a part of a Sequence of Promotion,
for which the Union is the collective bargaining representative as provided in
Article I, Section l, or to place an employee on trial preparatory to such
promotion or transfer, the Company shall post on the bulletin boards of
departments affected the name of the employee and the position for which the
employee has been selected.  When an employee has been passed over for such
promotion, transfer or trial, either the employee, or the Union with the
employee's written consent, may, at any time prior to the effective date of such
promotion, transfer or trial, request that the Company state in writing its
reasons for not selecting the employee.  At least three days prior to the
proposed date of posting, the Company shall notify the appropriate Union
Official of the name of the employee and the position for which the individual
has been selected.  If the Union Official so requests, prior to the



 
24

--------------------------------------------------------------------------------

 

posting of the notice, the Company shall postpone the posting until the seventh
day after notification to the Union Official.


In the event the Union wishes to protest the selection of such employee for the
promotion, transfer or trial under consideration, the Union may submit its
protest in writing as a grievance directly to a Board of Review in accordance
with the provisions of Article XVI, Section 1 (c) at any time prior to the
effective date of such proposed promotion, transfer or trial, and said Board of
Review shall be convened not more than five days after the grievance is
submitted.


If such protest is filed by the Union, the employee selected by the Company may
be temporarily assigned to the occupational classification in question pending
the settlement of the grievance.


SECTION 4.  If, during the term of this Agreement and pursuant to the provisions
of Paragraph 5 (or pursuant to the provisions of clause (b) of the third from
the last sentence of Paragraph 2) of the above-mentioned "Principles of
Seniority", any full time regular employees hired before May 16, 2002 are
demoted or transferred from their regular occupational classification, as the
result of being excess in such regular occupational classification, to another
occupational classification in a lower grade, then, in such event and subject to
the following limitations and provisions, such employees' new occupational
classification shall, only for the purposes of determining such employees'
regular hourly rate and the scheduled, promotional and temporary assignment
increases for which such employees may be eligible under Sections 3, 5 and 6,
respectively, of Article II hereof and of determining any general increase for
which such employees may be eligible during the term hereof, be treated as
though it were in the grade in which their regular occupational classification
is.


If, during the term of this Agreement and pursuant to the provisions of
Paragraph 5 (or pursuant to the provisions of clause (b) of the third from the
last sentence of Paragraph 2) of the above-mentioned "Principles of Seniority",
any full time regular employees hired after May 15, 2002 are demoted or
transferred from their regular occupational classification, as the result of
being excess in such regular occupational classification, to another
occupational classification in a lower grade, then, in such event and subject to
the following limitations and provisions, such employees thereafter shall
continue to be paid at the regular hourly rate in effect at the time of
their demotion or transfer.  The employees shall not be eligible to receive
General Increases under Article XX, Section 2, nor any increases under Article
II unless their rate of pay falls within the range applicable to any
occupational classification to which they are assigned.  Eligibility for
temporary assignment pay under Article II, Section 6 (a) shall be determined by
reference to the grade at which the employees are being paid at the time
temporary assignment is made.


(a)
The provisions of this Section 4 shall apply to employees only so long as they
are satisfactorily performing the duties of such new occupational
classification.



(b)
If employees are selected to fill a vacancy in any occupational classification
for which they had submitted a timely bid at the time of such demotion or
transfer under the provisions of Paragraph 3 of the above-mentioned "Principles
of Seniority,” the




 
25

--------------------------------------------------------------------------------

 

provisions of this Section 4 shall not thereafter apply to such employees,
except with respect to subsequent demotions or transfers covered hereby.


(c)
If employees, having requested assignment to one of the Company's line schools,
are selected for such assignment, the provisions of this Section 4 shall not
thereafter apply to such employees, except with respect to subsequent demotions
or transfers covered hereby.



(d)
Employee then receiving the benefits of this Section 4 may be selected, without
regard to the provisions of Paragraph 2 of the above-mentioned "Principles of
Seniority,” to fill a vacancy in any occupational classification in the grade of
such employees' regular occupational classification, if such employees have
greater Company Service than the employees who would otherwise be selected to
fill such vacancy, and if they are then able to do the work.  In the event of
such selection, the provisions of this Section 4 shall not thereafter apply to
such employees, except with respect to subsequent demotions or transfers covered
hereby.



ARTICLE XI
Management


Except as otherwise provided in this Agreement, nothing in this Agreement shall
be deemed to limit the Company in any way in the exercise of the regular and
customary functions of management, including, among other things, the direction
of the working forces; the establishment of methods of operation; the promotion
and demotion of employees; the establishment of plans for increased efficiency;
the adoption and maintenance of engineering standards and standards of
performance and quality; the right to hire, suspend or discharge for proper
cause; the right to select or employ supervisory employees, including foremen
and their assistants; the right to transfer or relieve from duty because of lack
of work; the right to determine from time to time the number of hours worked per
day and per week; and the right to establish and enforce rules and regulations
pertaining to personal conduct and deportment of employees.  The provisions of
this Article shall not be used arbitrarily or capriciously as to any employee or
for the purpose of discriminating in any manner against the Union or its
members.


ARTICLE XII
Contracting Out Work


SECTION l.  The Company will not contract out any work which its employees are
capable of performing by virtue of their work in their respective occupational
classifications, except in cases of emergency, necessity, peaks of work, or
special projects creating a temporary need for substantial additional manpower
and/or equipment, or in those instances when the use of contractors will
increase efficiency, ensure reliability of service, or reduce costs; and in no
event will the Company contract out any work which its employees are then
performing if the contracting out of such work would directly result in the
layoff of the employees performing such work.


SECTION 2.  If the Company proposes to contract out any work which its employees
are capable of performing by virtue of their work in their respective
occupational classifications, the

 
26

--------------------------------------------------------------------------------

 

Company will notify the Union of the proposed work and will state its reasons
for contracting it out.  Such notice will be given either in advance of the
commencement of the work or, in an emergency, within a reasonable time
thereafter.


ARTICLE XIII
Union Security


SECTION l.  The Company agrees that those employees who are members of the Union
as of the effective date of this Agreement, or who hereafter become members of
the Union, shall remain members of the Union in good standing as a condition of
employment.  Employees shall be deemed to have maintained Union membership in
good standing if they shall have tendered the periodic dues uniformly required
as a condition of acquiring or retaining Union membership.


SECTION 2.  Employees may withdraw from membership in the Union during the
fifteen-day period between October 8 and October 22 inclusive in each calendar
year hereafter, and as of October 22 in each calendar year the Union shall
furnish the Company with a notarized list of its members in good standing as of
that date.  The Union agrees that neither it nor any of its officers or members
will intimidate or coerce employees into joining the Union or continuing their
membership therein.


SECTION 3.  As a condition of employment, all employees hired on or after June
8, l962, shall, from and after the time of employment on a regular basis, and
all employees who hereafter resign from the Union in accordance with the
provisions of Section 2, shall, from and after the time of resignation, pay to
the Union the amount of dues payable by Union members.


SECTION 4.  On October 8 in each calendar year hereafter, the Company shall post
upon Company bulletin boards a notice in the form attached hereto and marked
Exhibit III.


ARTICLE XIV
Deduction of Union Dues


SECTION l.  The Company agrees that upon the individual written request of any
employee in the form attached hereto and marked Exhibit IV, it will on the first
regular payday following receipt of such written request and on every regular
payday thereafter deduct such amount as the President of the Union shall from
time to time certify to the Company as being the weekly dues which have been
established as payable in accordance with the Constitution and By-Laws of the
Union, provided such an amount is owing to said employee on said payday.  The
President of the Union shall from time to time notify the Company of the proper
amount to be deducted hereunder as Union dues of said employee, and shall
certify that such deduction has been authorized in accordance with the
Constitution and By-Laws of the Union.


SECTION 2.  The sums of money so deducted shall be paid by the Company, via
check or wire transfer, to the Union, whose Treasurer shall give the Company
receipts therefore.  It shall be the duty of the Union to certify to the Company
in writing in a manner reasonably satisfactory to the Company the name and
address of said Treasurer and any changes in that office.  Each receipt signed
by said Treasurer shall constitute a complete release and discharge of the
Company as to any sums covered in said receipt.

 
27

--------------------------------------------------------------------------------

 

SECTION 3.  All written requests of the employees referred to in Section l of
this Article shall terminate automatically upon the termination of this
Agreement, and any such written request shall be revocable at any time as to
future deductions by written notice by the employee to the Company.


SECTION 4.  The Union agrees to indemnify and save harmless the Company for any
sums which the Company is required to pay as the result of a claim that the sums
of money herein referred to have been illegally deducted.


SECTION 5.  On or before October l5th of each year, the Company will furnish the
Union with a list of employees for whom it has Dues Deduction Authorization
Forms as of September 30th.


ARTICLE XV
Bulletin Boards


The Company will permit the reasonable use by the Union of the regular bulletin
boards of the Company for the purpose of notifying members of the Union of the
following:


1.  
Meetings of the Union,

2.  
Union elections,

3.  
Social, educational or recreational affairs of the Union.



No such notice shall contain any wording or implication critical of the Company
or its policies or of any other person or organization.  Each such notice shall
be submitted to and approved by the Company before being posted.


ARTICLE XVI
Grievance Procedure


SECTION 1.  During the life of this Agreement there shall be no strike,
slowdown, suspension or stoppage of work in any part of the Company's operations
by employees or any employee, nor any lockout by the Company in any part of the
Company's operations.  Should any differences arise between the Company and the
Union or its members, an earnest effort shall be made to settle such differences
in the following manner, including application of the interest-based problem
solving approach, as stated in Exhibit VI, at steps (a) and (b).  This shall
include both parties being prepared to discuss the relevant issues, interests
and facts.


(a)
First, within thirty days of the occurrence of the incident leading to the
difference, between the employees involved and their immediate supervisor, or
between a steward selected by the Union to represent the employees and said
supervisor.



(b)
If the grievance is not adjusted with the supervisor within seven days, then
within ten days thereafter the employees may take the matter up directly with
the next level of Management as designated by the respective Business Area
representative on the Company Negotiating Committee, or the grievance may be
reduced to writing and signed




 
28

--------------------------------------------------------------------------------

 

by the employees and the appointed steward and then taken up by the steward with
the same designated level of Management.


(c)
If the grievance is not adjusted with Management as specified in Section 1 (b)
within three days, then within ten days thereafter either party may submit
notice of the grievance in writing to a Board of Review composed of the
respective Business Area representative on the Company Negotiating Committee (or
an authorized designee), one other member of the Company Negotiating Committee,
a Labor Relations staff member, and the standing members of the Union
Negotiating Committee by mailing same in accordance with the provisions of
Article XIX.  Said Board will either finally dispose of the matter upon the
mutual agreement of the Company and Union representatives, or either party may
submit it to arbitration.



(d)
If any grievance involving an interpretation of the meaning of the provisions of
this Agreement is not adjusted within twelve days after the meeting of the Board
of Review at which the grievance is submitted, then within thirty days
thereafter either party may submit such grievance to the American Arbitration
Association.  The American Arbitration Association shall appoint a neutral
arbitrator in accordance with its then prevailing rules governing labor
arbitrations.  The arbitrator’s decision shall be rendered within 90 days after
the conclusion of the hearing and the filing of briefs, and shall be final and
binding.  Each party shall pay one-half of the fee and expenses of the
arbitrator.



(e)
Either party may appeal to the Federal Mediation and Conciliation Service for
mediation and conciliation, but such mediation and conciliation shall not be a
cause for delay of such arbitration.



(f)
Any grievance not taken to the next step within the time limit may be deemed to
be settled, unless the parties mutually agree in writing to extend the time
limit for a particular step.



(g)
In determining the time limits herein, Saturdays, Sundays and holidays shall be
excluded.



SECTION 2.  The Union shall have the right to submit a grievance involving
suspension, layoff, or discharge directly to a Board of Review in accordance
with the provisions of Section 1 (c) and said Board of Review shall be convened
not more than five days after the grievance is submitted.


SECTION 3.  The question of whether or not the Company shall pay the employee
back pay for the period covered by such suspension, discipline, layoff or
discharge if such suspension, discipline, layoff or discharge shall ultimately
be held to have been wrongful may be considered as part of the grievance.


SECTION 4.  When considering an employee's prior record for the purpose of
determining the penalty to be applied in a current disciplinary action, any
previous offense more than three years old shall be ignored if it did not result
in disciplinary suspension, and the weight to be accorded any other previous
offense shall depend on the remoteness of such other offense and on the nature
of the employee's record since then.

 
29

--------------------------------------------------------------------------------

 

ARTICLE XVII
Equal Employment Opportunity


SECTION l.  The Company and the Union endorse the principles and objectives of
the state and federal equal employment opportunity laws.  Both the Company and
the Union will cooperate affirmatively to ensure that the terms and conditions
of this Agreement will be administered without discrimination in regard to race,
color, religious creed, age, sex, national origin, ancestry, marital status,
sexual orientation, disability, and veteran status.  The Company and the Union
will also provide reasonable accommodations for qualified employees with a
disability in accordance with applicable law.


SECTION 2.  There shall be an Equal Employment Opportunity Committee consisting
of two representatives of the bargaining unit designated by the Union and two
representatives of the Company designated by the Company.  The Committee shall
meet periodically as needed (but not less than once each year) to discuss the
administration of the Agreement pursuant to Section l above.  The annual meeting
of the Committee will include an update of significant changes to state and
federal equal employment opportunity laws.  In addition, the Committee shall
meet at the request of bargaining unit employees who believe that they have been
the subject of discrimination prohibited under Section 1.  If the Committee,
after meeting with the employees, believes further consideration of their
complaint is warranted, it shall refer the matter to appropriate Company
officials for investigation.  Nothing in this Section 2 shall alter or limit the
rights of the employees under the Grievance Procedure, Article XVI.


ARTICLE XVIII
Governmental Regulations


If any provision of this Agreement shall be rendered invalid by operation of
law, the remainder of this Agreement shall remain in full force and effect.


ARTICLE XIX
Notices and Certifications


All notices and certifications shall be deemed to have been fully and completely
served or made by the Company when sent by registered mail addressed to Moses A.
Rams, President, Local 470-l of the Utility Workers Union of America, AFL-CIO,
P.O. Box 1497, New Haven, Connecticut 06506, and by the Union when sent by
registered mail to William J. Manniel, Director of Labor & Employee Relations,
The United Illuminating Company, P.O. Box 1564, New Haven, Connecticut
06506-0901, unless either party hereto shall have substituted by written notice
a different name or address at least five days before any such notice or
certification is mailed.

 
30

--------------------------------------------------------------------------------

 

ARTICLE XX
Duration of Agreement


SECTION l.  This Agreement shall be effective as of May 16, 2011.  It shall
remain in effect through May l5, 2017, and shall thereafter be renewed
automatically for yearly periods from year to year until canceled in accordance
with the provisions of Section 3 of this Article.


SECTION 2.  All General Increases provided for in this Agreement shall be
effective on the Sunday nearest the effective date of this Agreement or the
anniversary thereof, as set forth in Exhibit I, Schedule A, and all General
Increases provided for in any successor agreement shall be effective on the
Sunday nearest the effective date of such successor agreement or the anniversary
thereof, regardless of whether the nearest Sunday precedes or follows the
effective date of any such successor agreement or the anniversary thereof.


SECTION 3.  At least sixty days but not more than seventy days before each
annual renewal date commencing May l6, 2017, either party shall submit to the
other party in writing notice of its desire to terminate or modify this
Agreement, together with any proposed amendments or revisions to this
Agreement.  Not later than forty-five, nor more than sixty days prior to said
renewal date, representatives of the Company and the Union shall meet to
consider such proposed amendments or revisions.  In the absence of such
notification of cancellation, this Agreement shall be automatically renewed for
yearly periods from year to year with such changes and amendments, if any, as
have been agreed upon prior to the last date on which notice of cancellation of
this Agreement could have been given.


SECTION 4.  (a)  In the event of a consolidation or merger, or in the event of
the sale of the Company's operations, the Company shall require any successor
corporation or purchaser to assume the terms and conditions of this Agreement
with respect to all of the employees of the Company who are in the bargaining
unit at the time of such consolidation, merger or sale.


(b)  Effective May 16, 2002, in the event of a sale of a significant part of the
Company’s operations, the Company agrees that it will require the purchaser of
such operations to offer employment to all affected employees.


Employees who do not accept such employment and who, after being assigned to the
Company-wide pool, are laid off by the Company, and other employees who are laid
off by the Company as a result of the sale, shall receive severance payments in
an amount equal to one year’s pay (i.e., 2080 hours’ pay at their regular hourly
rate or 52 weeks’ pay at their regular weekly rate).  These payments shall be in
lieu of the severance payments set forth in Exhibit II for Article X.

 
31

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement at New Haven,
Connecticut, this 26th day of May, 2011.


LOCAL 470-l OF THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO




By:
/s/_Moses A.
Rams                                                                                                                     
 
Moses A. Rams, President
         
/s/ Beverly E.
Gibson                                                                                                                    
 
Beverly E. Gibson, Executive Vice President
       
Attest:
/s/ Tracey J.
Brown                                                                                                                      
 
Tracey Brown, Vice President Client Fulfillment
         
/s/ William J. Coleman                    
                                                                                                
 
William Coleman, Chief Steward
         
/s/ Vivian
Valentin                                                                                                                       
 
Vivian Valentin,  Recording Secretary
         
/s/ Joseph Rydzy 
                                                                                                                     
 
Joseph Rydzy, Vice President Transmission & Distribution
           
Approved:
_____________________________________________________
 
John F. Holland, Jr., Region 1 Director, UWUA, AFL-CIO




 
32

--------------------------------------------------------------------------------

 

THE UNITED ILLUMINATING COMPANY




By:
/s/ Richard
Cutuli                                                                                                                        
 
Richard Cutuli, General Manager Client Fulfillment
         
/s/ William J.
Manniel                                                                                                                                  
 
William J. Manniel, Director Labor & Employee Relations
         
/s/ William
Ostrum                                                                                                                        
 
William Ostrum, General Manager Construction Operations
         
/s/ Tracey A. Pelella                       
                                                                                                           
 
Tracey Pelella, Director Customer Care
         
/s/ Diane
Pivirotto                                                                                                                        
 
Diane Pivirotto, Vice President Human Resources




 
33

--------------------------------------------------------------------------------

 




 
EXHIBIT I
 
 
SCHEDULE A
   
Effective May 15, 2011
         
WEEKLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
A
   $524.40
   $647.20
B
   $533.20
   $684.80
C
   $626.00
   $733.20
D
   $731.60
   $841.20
E
   $789.20
   $908.40
F
   $840.40
   $960.00
G
   $900.80
$1,030.40
H
   $960.80
$1,094.40
I
$1,031.20
$1,169.60
J
$1,101.20
$1,245.20
K
$1,198.40
$1,353.20
L
$1,288.00
$1,472.40
             
HOURLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
13
$17.63
$22.29
12
$18.05
$22.87
11
$18.54
$23.44
10
$19.20
$24.19
9
$19.96
$25.21
8
$23.03
$26.23
7
$24.09
$27.45
6
$25.52
$28.88
5
$26.87
$30.41
4
$28.50
$32.01
3
$30.01
$33.65
2
$31.14
$34.91
1
$32.33
$36.07
1A
$33.08
$37.80
1B
$34.64
$39.64
1C
$36.14
$41.55
1D
$37.88
$43.54
     


 
34

--------------------------------------------------------------------------------

 




 
 
EXHIBIT I
   
SCHEDULE A
   
Effective May 13, 2012
         
WEEKLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
A
   $540.00
   $666.80
B
   $549.20
   $705.20
C
   $644.80
   $755.20
D
   $753.60
   $866.40
E
   $812.80
   $935.60
F
   $865.60
   $988.80
G
   $928.00
$1,061.20
H
   $989.60
$1,127.20
I
$1,062.00
$1,204.80
J
$1,134.40
$1,282.40
K
$1,234.40
$1,393.60
L
$1,326.80
$1,516.40
       
 
HOURLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
13
$18.16
$22.96
12
$18.59
$23.56
11
$19.10
$24.14
10
$19.78
$24.92
9
$20.56
$25.97
8
$23.72
$27.02
7
$24.81
$28.27
6
$26.29
$29.75
5
$27.68
$31.32
4
$29.36
$32.97
3
$30.91
$34.66
2
$32.07
$35.96
1
$33.30
$37.15
1A
$34.07
$38.93
1B
$35.68
$40.83
1C
$37.22
$42.80
1D
$39.02
$44.85


 
35

--------------------------------------------------------------------------------

 




 
EXHIBIT I
 
 
SCHEDULE A
   
Effective May 19, 2013
         
WEEKLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
A
   $556.40
   $686.80
B
   $565.60
   $726.40
C
   $664.00
   $778.00
D
   $776.40
   $892.40
E
   $837.20
   $963.60
F
   $891.60
$1,018.40
G
   $956.00
$1,093.20
H
$1,019.20
$1,161.20
I
$1,094.00
$1,240.80
J
$1,168.40
$1,320.80
K
$1,271.60
$1,435.60
L
$1,366.80
$1,562.00
       
 
HOURLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
13
$18.70
$23.65
12
$19.15
$24.27
11
$19.67
$24.86
10
$20.37
$25.67
9
$21.18
$26.75
8
$24.43
$27.83
7
$25.55
$29.12
6
$27.08
$30.64
5
$28.51
$32.26
4
$30.24
$33.96
3
$31.84
$35.70
2
$33.03
$37.04
1
$34.30
$38.26
1A
$35.09
$40.10
1B
$36.75
$42.05
1C
$38.34
$44.08
1D
$40.19
$46.20




 
36

--------------------------------------------------------------------------------

 




 
EXHIBIT I
   
SCHEDULE A
   
Effective May 18, 2014
         
WEEKLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
A
   $574.80
   $709.60
B
   $584.40
   $750.40
C
   $686.00
   $803.60
D
   $802.00
   $922.00
E
   $864.80
   $995.20
F
   $921.20
$1,052.00
G
   $987.60
$1,129.20
H
$1,052.80
$1,199.60
I
$1,130.00
$1,281.60
J
$1,206.80
$1,364.40
K
$1,313.60
$1,482.80
L
$1,412.00
$1,613.60
             
HOURLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
13
$19.32
$24.43
12
$19.78
$25.07
11
$20.32
$25.68
10
$21.04
$26.52
9
$21.88
$27.63
8
$25.24
$28.75
7
$26.39
$30.08
6
$27.97
$31.65
5
$29.45
$33.32
4
$31.24
$35.08
3
$32.89
$36.88
2
$34.12
$38.26
1
$35.43
$39.52
1A
$36.25
$41.42
1B
$37.96
$43.44
1C
$39.61
$45.53
1D
$41.52
$47.72


 
37

--------------------------------------------------------------------------------

 




 
EXHIBIT I
   
SCHEDULE A
   
Effective May 17, 2015
         
WEEKLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
A
   $593.60
   $733.20
B
   $603.60
   $775.20
C
   $708.80
   $830.00
D
   $828.40
   $952.40
E
   $893.20
$1,028.00
F
   $951.60
$1,086.80
G
$1,020.00
$1,166.40
H
$1,087.60
$1,239.20
I
$1,167.20
$1,324.00
J
$1,246.80
$1,409.60
K
$1,356.80
$1,531.60
L
$1,458.40
$1,666.80
       
 
HOURLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
13
$19.96
$25.24
12
$20.43
$25.90
11
$20.99
$26.53
10
$21.73
$27.40
9
$22.60
$28.54
8
$26.07
$29.70
7
$27.26
$31.07
6
$28.89
$32.69
5
$30.42
$34.42
4
$32.27
$36.24
3
$33.98
$38.10
2
$35.25
$39.52
1
$36.60
$40.82
1A
$37.45
$42.79
1B
$39.21
$44.87
1C
$40.92
$47.03
1D
$42.89
$49.29


 
38

--------------------------------------------------------------------------------

 




 
EXHIBIT I
   
SCHEDULE A
   
Effective May 15, 2016
         
WEEKLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
A
   $613.20
   $757.20
B
   $623.60
   $800.80
C
   $732.00
   $857.20
D
   $855.60
   $984.00
E
   $922.80
$1,062.00
F
   $983.20
$1,122.80
G
$1,053.60
$1,204.80
H
$1,123.60
$1,280.00
I
$1,205.60
$1,367.60
J
$1,288.00
$1,456.00
K
$1,401.60
$1,582.00
L
$1,506.40
$1,722.00
             
HOURLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
13
$20.62
$26.07
12
$21.10
$26.75
11
$21.68
$27.41
10
$22.45
$28.30
9
$23.35
$29.48
8
$26.93
$30.68
7
$28.16
$32.10
6
$29.84
$33.77
5
$31.42
$35.56
4
$33.33
$37.44
3
$35.10
$39.36
2
$36.41
$40.82
1
$37.81
$42.17
1A
$38.69
$44.20
1B
$40.50
$46.35
1C
$42.27
$48.58
1D
$44.31
$50.92




 
39

--------------------------------------------------------------------------------

 

EXHIBIT I
SCHEDULE B
OCCUPATIONAL CLASSIFICATIONS


Occupational Title
Code No. & Grade
Administrative Clerk
1672 - G
Administrative Clerk I
0459 - E
Administrative Clerk II
0460 - F
Administrative Relief Clerk
8124 - J
Administrative Transmission & Substation Clerk
8125 - I
Administrative Working Leader
1282 - L
Bill Analyst Working Leader
2017 – K
Building Services Senior Specialist
3762 - 4
Building Services Specialist
0286 - 7
Chief Mechanic
0434 - 1
Clerical Assistant
2004 - C
Clerk Customer Accounts Receivable
0374 - H
Clerk – Medical Collections
0304 - H
Customer Care Off-Phone Representative
0462 - K
Customer Care Representative “A”
0471 - J
Customer Care Representative “A” (Bilingual)
0472 - J
Customer Care Representative “B”.
0473 – H
Customer Care Representative “B” (Bilingual)
0474 - H
Customer Care Working Leader
0461 - L
Customer Care Working Leader (Bilingual)
0464 - L
Collections Administrative Representative
1981 - I
Collections Administrative Representative (Bilingual)
1982- I
Customer Electrician
0451 - 1
Drafter
4865 - J
Electrical Equipment Inspector
0466 - 8
Electrical Equipment Maintenance Technician II
0448 - 6
Electrical Equipment Maintenance Technician I
0449 - 2
Electric System Maintenance Worker
0442 - 2
Field Technician II
1342- 4
Field Technician III
1343 - 6
Garage Attendant
0436 -9
Garage Mechanic First Class
0435 - 2
Garage Mechanic Helper
7670 - 9
Garage Mechanic Second Class
7660 - 6
Garage Parts & Repair Mechanic
1326 - 6
GIS Assistant I
4786 - H
GIS Assistant II
4787 - I
Glove Lab Technician
0443 - 8
Junior Drafter
4880 - H
Junior Field Technician I
4940 - H


 
40

--------------------------------------------------------------------------------

 



Occupational Title
Code No. & Grade
Junior Field Technician II
4980 – I
Lead Customer Electrician
0452 - 1
Lead Electrical Equipment Maintenance Technician
0450 - 2
Line Group Leader
0437 - 1D
Line Trouble Shooter
0438 - 1B
Line Worker Fifth Class
1450 - 9
Line Worker First Class
1446 – 1A
Line Worker Fourth Class
1449 - 7
Line Worker Second Class
1447 - 3
Line Worker Third Class
0454 - 4
Logistics Specialist "A"
3540 - 5
Logistics Specialist "B"
3660 - 8
Logistics Working Leader
0456 - 4
Meter Lab Technician
8420 - 6
Residential Collections Representative
1971 - H
Residential Collections Representative (Bilingual)
1973 - H
Revenue Control Clerk
0375 - I
Revenue Control Working Leader
1994 - K
Senior Administrative Clerk
1325 - I
Senior Drafter
4851 - K
Senior Field Support Technician
0446 - 1
Senior Meter Lab Technician
0447 - 2
Senior Residential Collections Representative
0463 - J
Senior Residential Collections Representative (Bilingual)
0465 - J
Sourcing Support Specialist "A"
3530 - I
Sourcing Support Specialist "B"
3529 - F
Special Bill Analyst
0457 - H
Special Bill Analyst Senior
0458 - J
Standard Resource Support Associate
1324 - I
Substation Electrician - Construction & Maintenance
0439 - 1B
Substation Electrician First Class
1322 - 3
Substation Electrician Helper
1323 - 9
Substation Electrician Second Class
8190 - 5
Substation Electrician Specialist
0440 - 1C
Substation Electrician Third Class
1335 - 7
Substation Utility Worker
0441 - 5
Telephone Operator
7380 - E
Underground Helper “A”
0297 - 7
Underground Helper “B”
0296 - 9
Underground Cable Splicer First Class
0468 - 1C
Underground Cable Splicer Second Class
0301 - 1
Underground Cable Splicer Third Class
0300 - 2
Underground Inspector
0299 - 5
Underground Specialist
0453 - 3
Underground Working Leader
0445 - 1C


 
41

--------------------------------------------------------------------------------

 

EXHIBIT II FOR ARTICLE X
Principles of Seniority


Pursuant to the provisions of Section l of Article X of the current Agreement
between the Company and the Union, and subject to the proviso therein stated,
the following principles of seniority shall apply:


l.  Full-time regular and full-time temporary employees covered by said
Agreement, upon completion of their probationary period, shall accumulate
seniority of the following types:


(a)
Classification Seniority based on the employees' service in their current
occupational classification.



(b)
Company Service based on employees' service with the Company.



2.  Sequences of Promotion are hereby established as set forth in certain charts
attached hereto, made a part hereof and hereinafter referred to as "said
charts.”  In selecting an employee to fill a vacancy in any occupational
classification, the principle of seniority to be applied is as follows:


(a)
In filling a vacancy in an occupational classification forming a part of a
Sequence of Promotion, other than the lowest rated occupational classification
in such Sequence of Promotion:



 
(i)
Employees assigned to the same occupational classification elsewhere in the
Company shall, upon request, receive first consideration for filling such
vacancy, on the basis of Classification Seniority.




 
(ii)  
Employees assigned to the occupational classification immediately preceding it
in such Sequence of Promotion shall receive second consideration for filling
such vacancy, on the basis of Classification Seniority.




 
(iii)  
Once all current employees have been considered for filling such vacancy in
accordance with (i) and (ii) above, a qualified individual may be hired to fill
the open occupational classification.  To be considered qualified under Article
X, Section 1, the individual must meet all requirements of the classification as
of the date of hire, which, for a classification in a time-and-merit Sequence of
Promotion, would include the documented equivalent level and length of
experience required for the classification, as well as the satisfactory
completion of all tasks and/or work orders specified in the respective
time-and-merit training manual.



When an employee has been selected to fill a vacancy in an occupational
classification and the selection is documented (including initials and date) on
the seniority canvass list, the list will be considered final as of the third
day (exclusive of weekends and holidays) following the selection date recorded
on the list.  Thereafter, if necessary, a new canvass process would be
implemented to fill the same vacancy.



 
42

--------------------------------------------------------------------------------

 

When a seniority canvass list is cast for the purpose of selecting a group of
employees to fill a job classification that requires attendance at a formal
qualification school (such as Line School or Substation School) it shall remain
in effect to select additional employees, if necessary, until Management
determines that it is no longer feasible to back fill the school due to
employees returning to their previous classification, for whatever reason.


After an employee agrees to be selected for an open occupational classification,
if that employee ultimately does not fill the vacancy and a new canvass process
is necessary, the employee in question will be excluded from that one new
canvass process only.


Within forty-five calendar days of employees being selected to fill a vacancy,
which may extend to sixty days in extenuating circumstances, the individuals
will be released from their current occupational classification to occupy the
vacant one.  However, if employees are not released within thirty calendar days
of being selected, they shall receive any increase in their rate of pay to which
they may be entitled under Article II, Section 5 upon the expiration of the
thirty-day period.  Such increase in pay shall not be construed to reduce the
length of any trial period applicable to the employees under Article II, Section
5 (b).


(b)
In filling a vacancy in the lowest rated classification in any Sequence of
Promotion or in any occupational classification not forming a part of a Sequence
of Promotion:



 
(i)
Employees assigned to the same occupational classification elsewhere in the
Company shall, upon request, receive first consideration for filling such
vacancy, on the basis of Classification Seniority.



 
(ii)
Employees assigned to the Company-wide Pool and employees who have submitted a
timely bid for such occupational classification shall receive second
consideration for filling such vacancy, on the basis of Company Service.



For purposes of this Paragraph 2, each laid-off employee shall be considered as
having submitted a timely bid for each occupational classification in which a
vacancy occurs while the individual is laid off.


Employees who (a) are no longer able to do satisfactorily the work in their
regular occupational classification because of a mental or physical condition,
or (b) become excess employees in their regular occupational classification as a
result of the Company's having changed its methods or equipment, such employees
may, notwithstanding the provisions of this Paragraph 2, be selected to fill a
vacancy in any occupational classification, the work in which they are then able
to do, if such employees have greater Company Service than the employees who
would otherwise be selected to fill such vacancy.  If the employees decline an
assignment to such an occupational classification, they shall thereafter receive
only the regular hourly rate of the occupational classification in which they
are then working.


If a vacancy should occur in an occupational classification at a time when one
or more employees are receiving the benefits of Section 4 of Article X of the
current Agreement between the Company and the Union, as the result of having
been demoted or transferred there from, as excess therein, to other occupational
classifications in lower grades, then, notwithstanding the

 
43

--------------------------------------------------------------------------------

 

provisions of this Paragraph 2(a) or 2(b), such employees shall receive first
consideration for filling the vacancy in such occupational classification on the
basis of their respective Classification Seniorities in it at the time of their
respective demotions or transfers from it.


(c)
Notwithstanding any other provision in these Principles of Seniority, if a
vacancy occurs in a full-time Customer Care Representative “B” classification
for which Residential Collections Representatives (English and Spanish) are
considered, part-time Customer Care Representatives “A” and “B” shall be
considered, along with such Residential Collections Representatives, for filling
the vacancy on the basis of their Classification Seniority.  For the purpose of
filling the aforesaid vacancy only, the Classification Seniority for such
part-time employees shall include one-half of the employee’s service as a
part-time Customer Care Representative “A” and “B,” and any prior full-time
service as a Customer Care Representative “A” and “B,” provided there has been
no break in service.  Thereafter, such employee’s Classification Seniority and
Company Service for all purposes (except for Article V and VIII) shall commence
on the date the part-time employee began full-time service as a Customer Care
Representative “B.”



3.  Vacancies in occupational classifications will be posted on the Company’s
electronic bulletin board system and on regular bulletin boards at designated
Company locations for a period of ten working days.  Employees desiring to bid
for such occupational classification may submit a written bid for that
classification, on a form provided by the Company for such purpose, within the
posting period.
 
      Employees whose submission of a written bid for a classification results
in their being selected to fill a vacancy in that classification, and who
successfully complete the trial period for that classification, shall not be
eligible to submit another written bid for one year from their effective
Classification Seniority date .


4.  It is the mutual desire of the Company and the Union that able employees
should have the opportunity to advance through the Sequences of
Promotion.  Whenever normal advancement through any occupational classification
is blocked or seriously impaired by the assignment thereto of employees who have
proven themselves unwilling to advance further, the Company may, upon five days
notice to the Union, require such employees to accept promotion or demotion, as
appropriate to the extent necessary to open such occupational classification for
normal advancement through it.  The provisions of this Paragraph 4, if applied
in any occupational classification, shall be applied to the employees therein in
the reverse order of their Classification Seniority, i.e., first to the employee
with the least Classification Seniority.  The provisions of this Paragraph 4
shall not be so applied as to require any employee to accept promotion or
demotion from the occupational classification to which such employee is assigned
as of the date hereof.


5.  In the event that it is necessary at any time for the Company to reduce the
number of employees in any occupational classification, eliminate any
occupational classification, or lay off employees, the following principles of
seniority and employment protections shall apply:


(a) 
Prior to May 15, 2012, the Company shall not layoff any employee employed as of
May 15, 2011.


 
44

--------------------------------------------------------------------------------

 

(b)
Effective May 15, 2012, the Company shall not layoff any employee hired prior to
May 15, 2006.  Effective May 15, 2013, the Company shall not layoff any employee
hired prior to May 15, 2007.  However, any such employee who would, except for
these provisos, be laid off may be transferred by the Company to any other
occupational classification in which a vacancy then exists and the work in which
he is then able to do, without regard to the provisions of Paragraph 2
hereof.  The employment protections set forth in this subparagraph (b) shall not
extend beyond the expiration of this Agreement.



(c) 
If employees are to be excessed in any occupational classification forming a
part of a Sequence of Promotion (other than the Company-wide Pool) or in any
miscellaneous occupational classification not forming a part of a Sequence of
Promotion, employees who are in that Sequence of Promotion or miscellaneous
occupational classification and who were hired after May 15, 2006, effective May
15, 2012 (after May 15, 2007, effective May 15, 2013) will be laid off in
reverse order of their Company Service.



(d) 
If the provisions of Paragraph 5 (c) have been met and if employees hired before
May 15, 2006, effective May 15, 2012 (before May 15, 2007, effective May 15,
2013) are to be excessed in a Sequence of Promotion or miscellaneous
occupational classification, those having the least Classification Seniority
shall be demoted to the next lower occupational classification in the applicable
Sequence of Promotion, if any, otherwise to the Company-wide Pool.  Such
employee may be assigned to displace an employee who has fewer years of Company
Service and who is then the junior most employee (in terms of Company Service)
assigned to an entry level occupational classification in a Sequence of
Promotion or otherwise, the work of which the senior employee is able to do, in
which case the displaced employee shall be demoted to the Company-wide Pool and
shall be subject to layoff in accordance with the provisions of this Paragraph
5.  Layoffs among employees hired after May 15, 2006, effective May 15, 2012
(after May 15, 2007, effective May 15, 2013) shall be in reverse order of their
Company Service regardless of their current occupational classification, i.e.,
the employee with the least Company Service first.



(e) 
Any employee hired after May 15, 2006, effective May 15, 2012 (after May 15,
2007, effective May 15, 2013) and identified for layoff under subparagraph (d)
shall further be offered, in lieu of layoff, the option of displacing a
part-time employee assigned to an occupational classification the work of which
the full-time employee is able to do, and of assuming the hours of the part-time
employee, in which case the displaced part-time employee shall be subject to
layoff.



(f) 
Any employee laid off during the term of the current Agreement between the
Company and the Union under the provisions of this Paragraph 5 shall have the
option of electing at any time within fourteen days after such layoff, by
written notice addressed to the Company's Human Resources Department, 157 Church
Street, New Haven, CT 06506-0901, to receive, in lieu of all other rights as a
laid-off employee, a separation allowance.  In the event such employee elects to
receive a separation allowance, such separation allowance shall be in an amount
equal to eighty hours’ pay at his regular hourly rate (or two week’s pay at his
regular weekly rate, as the case may be) plus an additional forty


 
45

--------------------------------------------------------------------------------

 

 
hours’ pay at his regular hourly rate (or an additional week’s pay at his
regular weekly rate, as the case may be) for each full year of his Company
Service.  Any employee electing to receive a separation allowance hereunder
shall thereupon be deemed to have resigned his employment with the Company for
all purposes and, if thereafter at any time re-employed by the Company, shall be
deemed to be a "new" employee for all purposes.  Laid-off employees not electing
to receive a separation allowance hereunder shall be considered for recall in
the order of their Company Service.  Notice of recall shall be given by mailing,
registered mail, return receipt requested, a recall notice addressed to the
employee being recalled at his most recent address as shown on the Company's
records.  A copy of each such recall notice shall be sent to the Union by the
Company. The Company shall not hire any new employee for assignment to any
occupational classification until all laid-off employees then having Company
Service and then able to perform the work in such occupational classification
have been recalled to work.



6.  In measuring an employee's Classification Seniority and Company Service, the
following rules shall apply:


(a)
No period in excess of three months during which an employee was absent from
work because of layoff, suspension or leave of absence without pay (other than
for sickness or injury) and no period in excess of one year during which an
employee was absent from work because of leave of absence without pay for
sickness or injury shall be included; provided, however, this exclusion shall
not apply in the case of military leaves of absence if such employee applies for
reinstatement within the time limits specified under applicable provisions of
Federal or State law.



(b)
An employee shall lose all Classification Seniority and Company Service
theretofore accumulated if the individual:

 

 (1)   Resigns or quits.  (2)   Is discharged for cause.   (3)   Is not recalled
to work within one hundred and four weeks after being laid off.  (4)   Fails to
return to work from layoff within the period designated in the recall notice.
 (5)   Or is absent from work for seven consecutive days without proper notice,
unless the    individual’s failure to give notice is excused by the Company.



(c)
If, in connection with a layoff or reduction in the work force in any
occupational classification, employees are demoted, they shall assume in the
occupational classification to which demoted, in addition to such Classification
Seniority as they may previously have had in it, such Classification Seniority
as they may have accumulated in the occupational classification or
classifications from or through which they are so demoted.



(d)
Employees' Classification Seniority in an occupational classification that is
one of two or more occupational classifications from all of which direct
promotions are normally made to another occupational classification, as set
forth in the appropriate Sequence of Promotion, shall include their
Classification Seniority in all such two or more occupational classifications.


 
46

--------------------------------------------------------------------------------

 

(e)
If two or more employees have equal Classification Seniority, seniority as
between those employees shall be determined by comparing seniority in the
following categories consecutively until the tie is broken:



 
(1)
Classification Seniority in successively lower occupational classifications, to
the lowest rated occupational classification in the Sequence of Promotion.

(2)       Company Service.


 
If seniority is still equal, the employee with the lowest social security number
shall be considered senior.  For employees hired before May 16, 2011, the lowest
social security number will be determined using all nine digits.  For employees
hired on or after May 16, 2011, the lowest social security number will be
determined using only the last four digits.



(f)
An employee who is employed in a Sequence of Promotion at a time when another
individual is hired directly from outside the Company into a higher rated job
classification in the Sequence shall, for purposes of promotion and roll-back
only, be deemed to have one day’s greater Classification Seniority than the
individual hired directly into the Sequence.



(g)
Time spent in the service of the Company by an individual procured by the
Company on a temporary basis, by and through an agreement with an outside entity
engaged in the business of employing and referring temporary labor services,
shall not constitute employment by the Company under the terms of this
Agreement, or otherwise.  In the event such individual is later hired by the
Company in a position covered by this Agreement, or any successor agreement,
such service shall not be counted in determining such individual’s seniority for
any purpose whatsoever, including, without limitation, for purposes of
promotion.



7.  For the purpose of applying subparagraphs (a) and (b) of Paragraph 2 and
subparagraphs (a) and (b) of Paragraph 5, the corresponding departments in all
geographical areas shall be deemed to be merged and shall be treated as single
departments on a Company-wide basis, and the corresponding Sequences of
Promotion in such corresponding departments shall be deemed to be merged and
shall be treated as single Sequences of Promotion on a Company-wide basis;
provided, however, if the Company in connection with assuming the operation of
any utility plant or system should employ persons theretofore employed by the
previous operator of such utility plant or system, the provisions of this
Paragraph 7 shall not apply to such persons.


8. (a)  A Line Worker Fifth Class shall be deemed to have satisfied clause (a)
of Section 1 of Article X, and a vacancy in the occupational classification of
Line Worker Fourth Class shall be deemed to exist for that employee for the
purpose of Section 1 of Article X, subject to the following terms and
conditions:


(i)
The employee shall have performed satisfactorily as a Line Worker Fifth Class
for at least six months.


 
47

--------------------------------------------------------------------------------

 

(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the Line Worker Fifth
Class section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions to the manual that the Company may issue from time to
time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in the Line Worker
Fifth Class section of the Power Delivery Time & Merit Progression Program
manual and any subsequent revisions of the manual that the Company may issue
from time to time.



(b)  A Line Worker Fourth Class shall be deemed to have satisfied clause (a) of
Section 1 of Article X, and a vacancy in the occupational classification of Line
Worker Third Class shall be deemed to exist for that employee for the purpose of
Section 1 of Article X, subject to the following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Line Worker Fourth Class
for at least six months.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the Line Worker Fourth
Class section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions to the manual that the Company may issue from time to
time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in Line Worker Fourth
Class section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions of the manual that the Company may issue from time to
time.



(c)  A Line Worker Third Class shall be deemed to have satisfied clause (a) of
Section 1 of Article X, and a vacancy in the occupational classification of Line
Worker Second Class shall be deemed to exist for that employee for the purpose
of Section 1 of Article X, subject to the following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Line Worker Third Class
for at least two and one-half years.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the Line Worker Third
Class section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions to the manual that the Company may issue from time to
time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in Line Worker Third
Class section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions of the manual that the Company may issue from time to
time.


 
48

--------------------------------------------------------------------------------

 

(d)  A Line Worker Second Class shall be deemed to have satisfied clause (a) of
Section 1 of Article X, and a vacancy in the occupational classification of Line
Worker First Class shall be deemed to exist for that employee for the purpose of
Section 1 of Article X, subject to the following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Line Worker Second Class
for at least eighteen months.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the Line Worker Second
Class section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions to the manual that the Company may issue from time to
time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in Line Worker Second
Class section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions of the manual that the Company may issue from time to
time.



(e)  All employees entering the Power Delivery Sequence as a Line Worker Fifth
Class (J-9) will be required to progress to Line Worker Fourth Class (J-7), Line
Worker Third Class (J-5), Line Worker Second Class (J-3), and ultimately to Line
Worker First Class (J-1A) in accordance with the requirements and timetables set
forth in the Power Delivery Time & Merit Progression Program Manual.


(f)  An employee who does not satisfactorily complete all required work orders,
tasks, and on-the-job training, or who receives a grade lower than 70% on any
classroom topic will not be eligible for promotion to Line Worker Fourth Class,
Line Worker Third Class, Line Worker Second Class, or Line Worker First
Class.  The employee's status shall be reviewed by a committee of the respective
Human Resources Generalist; Human Resources Training Specialist; Supervisor,
Power Delivery (to whom the employee is assigned); a Union representative, and
Manager - Power Delivery (committee chairperson).  The committee shall review
the employee’s performance, shall confirm that the employee has had a sufficient
number of on-the-job training experiences, as documented in the Company’s formal
tracking system (Time Merit Progression On-the-Job Training Data Base), and
shall determine a re-training plan (including additional, relevant on-the-job
training) for satisfactory completion of all outstanding training
requirements.  Upon satisfactory completion of all such requirements, the
employee shall be promoted to the next occupational classification in the
Overhead Power Delivery Sequence.  If the employee is unable to complete
satisfactorily all of the training requirements after a maximum re-training
period of one year, the Company, following discussion with the Union, will
transfer the individual from the Overhead Power Delivery Sequence as follows:


(i)  
A Line Worker Fifth Class or a Line Worker Fourth Class will be transferred to
the Power Delivery Equipment Specialist Helper Underground Helper “B”
classification and will be assigned a new Classification Seniority date that is
the effective date of the transfer.



(ii)  
A Line Worker Fourth Class will be transferred to the Underground Helper “A”
classification and will be assigned a new Classification Seniority date that is
the effective date of the transfer.


 
49

--------------------------------------------------------------------------------

 

(iii)  
A Line Worker Third Class will be transferred demoted to the Power Delivery
Equipment Specialist Underground Helper “A” classification and will be assigned
a new Classification Seniority date that is the effective date of the demotion
transfer.



9.           (a)  A Substation Electrician Helper shall be deemed to have
satisfied clause (a) of Section 1 of Article X, and a vacancy in the
occupational classification of Substation Electrician Third Class shall be
deemed to exist for that employee for the purpose of Section 1 of Article X,
subject to the following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
Helper for at least four months.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician Helper Manual,” and any subsequent revisions to the Manual that the
Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician Helper Manual,” and any subsequent revisions of the Manual that the
Company may issue from time to time.



(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
Helper On-The-Job Training Matrix,” and any subsequent revisions of the Matrix
that the Company may issue from time to time.



(b)  A Substation Electrician Third Class shall be deemed to have satisfied
clause (a) of Section 1 of Article X, and a vacancy in the occupational
classification of Substation Electrician Second Class shall be deemed to exist
for that employee for the purpose of Section 1 of Article X, subject to the
following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
Third Class for at least eight months.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician Third Class Manual,” and any subsequent revisions to the Manual that
the Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician Third Class Manual,” and any subsequent revisions of the Manual that
the Company may issue from time to time.


 
50

--------------------------------------------------------------------------------

 

(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
Third Class On-The-Job Training Matrix,” and any subsequent revisions of the
Matrix that the Company may issue from time to time.



(c)  A Substation Electrician Second Class shall be deemed to have satisfied
clause (a) of Section 1 of Article X, and a vacancy in the occupational
classification of Substation Electrician First Class shall be deemed to exist
for that employee for the purpose of Section 1 of Article X, subject to the
following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
Second Class for at least two years.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician Second Class Manual,” and any subsequent revisions to the Manual
that the Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician Second Class Manual,” and any subsequent revisions of the Manual
that the Company may issue from time to time.



(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
Second Class On-The-Job Training Matrix,” and any subsequent revisions of the
Matrix that the Company may issue from time to time.



(d)  A Substation Electrician First Class shall be deemed to have satisfied
clause (a) of Section 1 of Article X, and a vacancy in the occupational
classification of Substation Electrician Construction and Maintenance shall be
deemed to exist for that employee for the purpose of Section 1 of Article X,
subject to the following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
First Class for at least two years.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician First Class Manual,” and any subsequent revisions to the Manual that
the Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated possession of the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician First Class Manual,” and any subsequent revisions of the Manual that
the Company may issue from time to time.


 
51

--------------------------------------------------------------------------------

 

(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
First Class On-The-Job Training Matrix,” and any subsequent revisions of the
Matrix that the Company may issue from time to time.



(e)  An employee who does not satisfactorily complete all required work orders,
tasks, and on-the-job training, or who receives a grade lower than 70% on any
classroom topic, will not be eligible for promotion to Substation Electrician
Third Class, Substation Electrician Second Class, Substation Electrician First
Class, or Substation Electrician Construction and Maintenance.  The employee's
status shall be reviewed by a committee of the respective Human Resources
Generalist, Human Resources Training Specialist, Supervisor -- Transmission &
Substation (to whom the employee is assigned), a Union representative, and
Manager - Transmission & Substation (committee chairperson).  The committee
shall review the employee’s performance, shall confirm that the employee has had
a sufficient number of on-the-job training experiences, as documented in the
Company’s formal tracking system (Time Merit Progression On-the-Job Training
Data Base), and shall determine a re-training plan (including additional,
relevant on-the-job training) for satisfactory completion of all outstanding
training requirements.  Upon satisfactory completion of all such requirements,
the employee shall be promoted to the next occupational classification in the
Transmission & Substation Sequence.  If the employee is unable to complete
satisfactorily all of the training requirements after a maximum re-training
period of one year, the Company, following discussion with the Union, will
remove the individual from the Sequence.


10. (a)  An Underground Cable Splicer Third Class shall be deemed to have
satisfied clause (a) of Section 1 of Article X, and a vacancy in the
occupational classification of Underground Cable Splicer Second Class shall be
deemed to exist for that employee for the purpose of Section 1 of Article X,
subject to the following terms and conditions:


(i)
The employee shall have performed satisfactorily as an Underground Cable Splicer
Third Class for at least twelve months.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the Underground Cable
Splicer Third Class section of the Underground Cable Splicer Time & Merit
Progression Program Manual and any subsequent revisions to the Manual that the
Company may issue from time to time.



(iii)           The employee shall have satisfactorily demonstrated possession
of the skills and knowledge necessary to complete the work orders and tasks in
the Underground Cable Splicer Third Class section of the Underground Cable
Splicer Time & Merit Progression Program Manual and any subsequent revisions of
the Manual that the Company may issue from time to time.


(b)  An Underground Cable Splicer Second Class shall be deemed to have satisfied
clause (a) of Section 1 of Article X, and a vacancy in the occupational
classification of Underground Cable Splicer First Class shall be deemed to exist
for that employee for the purpose of Section 1 of Article X, subject to the
following terms and conditions:

 
52

--------------------------------------------------------------------------------

 

(i)           The employee shall have performed satisfactorily as an Underground
Cable Splicer Second Class for at least thirty months.


(ii)           The employee shall have satisfactorily completed, with a passing
grade of 70% or better, all of the required classroom topics set forth in the
Underground Cable Splicer Second Class section of the Underground Cable Splicer
Time & Merit Progression Program Manual and any subsequent revisions to the
Manual that the Company may issue from time to time.


(iii)           The employee shall have satisfactorily demonstrated possession
of the skills and knowledge necessary to complete the work orders and tasks in
the Underground Cable Splicer Second Class section of the Underground Cable
Splicer Time & Merit Progression Program Manual and any subsequent revisions of
the Manual that the Company may issue from time to time.


(c)  All employees entering the Underground Cable Splicer Time & Merit
Progression Program as an Underground Cable Splicer Third Class (J-2) will be
required to progress to Underground Cable Splicer Second Class (J-1), and
ultimately to Underground Cable Splicer First Class (J-1B) in accordance with
the requirements and timetables set forth in the Underground Cable Splicer Time
& Merit Progression Program Manual.


(d)  An employee who does not satisfactorily complete all required work orders,
tasks, and on-the-job training, or who receives a grade lower than 70% on any
classroom topic will not be eligible for promotion to Underground Cable Splicer
Second Class or Underground Cable Splicer First Class.  The employee's status
shall be reviewed by a committee of the respective Human Resources Generalist;
Human Resources Training Specialist; Supervisor, Power Delivery (to whom the
employee is assigned); a Union representative, and Manager - Power Delivery
(committee chairperson).  The committee shall review the employee’s performance,
shall confirm that the employee has had a sufficient number of on-the-job
training experiences, as documented in the Company’s formal tracking system
(Time Merit Progression On-the-Job Training Data Base), and shall determine a
re-training plan (including additional, relevant on-the-job training) for
satisfactory completion of all outstanding training requirements.  Upon
satisfactory completion of all such requirements, the employee shall be promoted
to the next occupational classification in the Power Delivery Underground
Sequence.  If the employee is unable to complete satisfactorily all of the
training requirements after a maximum re-training period of one year, the
Company, following discussion with the Union, will transfer the individual to
the Underground classification from which the individual was promoted to
Underground Cable Splicer Third Class.  The transferred employee will be
assigned a new adjusted Classification Seniority date based on the effective
date of the transfer.  The Company, following discussion with the Union, will
determine the individual's future eligibility, if any, for advancement to
Underground Cable Splicer Third Class.


11.           The Company shall establish training and evaluation programs,
provide the necessary personnel and facilities, and permit participation by
eligible employees during normal working hours, but not to an extent that will
interfere with the Company's customary operations.

 
53

--------------------------------------------------------------------------------

 

EXHIBIT III FOR ARTICLE XIV


Statement with Respect to Maintenance
of Membership and Agency Shop Provision
in Company-Union Contract




Briefly, the maintenance of membership and agency shop clause provides as
follows:


l.  If you are now a member of the Union in good standing, or if you hereafter
join the Union, you will be required, as a condition of employment, to maintain
your good standing in the Union in accordance with the terms of the Contract,
unless, before (insert proper date), you notify the Union in writing that you
desire to withdraw from membership.  If you withdraw from membership, you must
continue to pay dues to the Union.


2.  If you were hired prior to June 8, l962, and if you are not now a member in
good standing, this contract provision does not require that you join or pay
dues to the Union, but you are free to join or not to join, or to pay dues or
not pay dues, as you wish.


3.  If you were hired on or after June 8, l962, you are free to join or not join
the Union as you wish, but you must pay dues to the Union whether you join or
not.


4.  If you have any question as to whether you are now a member of the Union, or
wish to be informed as to whether the Union regards you as a member, inquire of
an appropriate Union or Company official.



 
54

--------------------------------------------------------------------------------

 

EXHIBIT IV FOR ARTICLE XV
Dues Deduction Authorization Form


Date: ___________________________


The United Illuminating Company
157 Church Street
New Haven, Connecticut  06510-2103


I hereby request and direct The United Illuminating Company to deduct each week
from payments for my services such amount as the President of Local 470-l of the
UWUA, AFL-CIO shall from time to time certify to the Company as being the
weekly dues which have been established as payable in accordance with the
Constitution and By-Laws of the Union.  I request that such amount be deducted
on the first regular payday after the delivery of this request to the Company,
provided such an amount is owing to me on said payday.


I direct that said sum be paid to the Treasurer of the Union who is certified by
the Union to the Company from time to time.


I agree to indemnify and save harmless the Company for any sums which the
Company may be required to pay as the result of a claim that money deducted from
my pay and paid to the Treasurer of the Union in accordance with this request
has been illegally deducted.


This authorization may be revoked by me at any time as to any future deductions
by giving written notice to the Company and shall not be effective during any
period when there is no Agreement between the Company and said Union.

 
55

--------------------------------------------------------------------------------

 



EXHIBIT V FOR ARTICLE VII


ConnectiCare HMO 20/500 Core Plan – Benefit Summary


This is a brief summary of benefits. Refer to your Membership Agreement or
consult with your benefits manager for more information. The Membership
Agreement will prevail for all benefits, conditions, limitations and exclusions.
All benefits described below are per Member per Contract year. All benefit
limits/maximums are listed in the Plan pays column of this summary. A Referral
from your Primary Care Provider is not required.
 

 
IN-NETWORK
Lifetime Maximum Benefit
Unlimited
PREVENTIVE SERVICES
IN-NETWORK
MEMBER PAYS
IN-NETWORK
PLAN PAYS
Adult Physical Exam
(one exam per year when provided by a PCP)
No Member cost
100%
Infant / Pediatric Physical Exam
(frequency limits apply and the exam must be provided by a PCP)
No Member cost
100%
Gynecological Preventive Exam
(one exam per year)
No Member cost
100%
Preventive Laboratory Services
(Complete blood count and Urinalysis, one test per year)
No Member cost
100%
Baseline Routine Mammography
(ages 35 - 40)
No Member cost
100%
Annual Routine Mammography
(over age 40)
No Member cost
100%
Annual Routine Vision Exam
(one exam per year when provided by an Optometrist or Ophthalmologist)
$10 Copayment per visit up to the visit maximum; then no coverage
100% after Copayment up to one visit every year
OUTPATIENT SERVICES
Primary Care Provider Office Services
(includes services for illness, injury, sickness, follow-up care and
consultations)
$20 Copayment per visit
100% after Copayment
Specialist Office Services
$20 Copayment per visit
100% after

 
 
56

--------------------------------------------------------------------------------

 
 
(includes services for illness, injury, sickness, follow-up care and
consultations)
 
Copayment
Gynecological Office Services
$20 Copayment per visit
100% after Copayment
Maternity Care Office Services
No Member cost
100%
Allergy Testing
$20 Copayment per visit
100% after Copayment
Laboratory Services
(includes services performed in a Hospital or laboratory facility)
No Member cost
100%
Non-Advanced Radiology
(includes services performed in a Hospital or radiology facility)
No Member cost
100%
Advanced Radiology
(includes services for MRI, PET and CAT scan, and nuclear cardiology performed
in a Hospital or radiology facility)
No Member cost
100%
Outpatient Rehabilitative Therapy
(includes services combined for physical, speech, and occupational therapy)
$20 Copayment per visit up to the visit maximum; then no coverage
100% after Copayment up to 40 visits per year
Chiropractic Services
$20 Copayment per visit up to the visit maximum; then no coverage
100% after Copayment up to 30 visits per year
Home Health Services
No Member cost up to the visit maximum; then no coverage
100% up to 100 visits per year
Retail Clinic
$20 Copayment per visit
100% after Copayment
EMERGENCY / URGENT CARE
Walk-In/Urgent Care Centers
$25 Copayment per visit
100% after Copayment
Emergency Room
(Copayment waived if admitted)
$50 Copayment per visit
100% after Copayment
Ambulance Services
No Member cost
100%

 

 
57

--------------------------------------------------------------------------------

 



HOSPITAL SERVICES
Inpatient Hospital Services, Including Room & Board
$500 Copayment per admission
100% after Copayment
Ambulatory Services (Outpatient)
(includes services performed in a Hospital or ambulatory facility)
$75 Copayment per visit
100% after Copayment
Skilled Nursing and Rehabilitation Facilities
No Member cost up to the visit maximum; then no coverage
100% up to 90 days
MENTAL HEALTH SERVICES
Inpatient Mental Health Services
(including inpatient acute, residential and partial hospitalization programs)
 
$500 Copayment per admission
100% after Copayment
Inpatient Alcohol and Substance Abuse Treatment
(including inpatient acute, residential and partial hospitalization programs)
$500 Copayment per admission
100% after Copayment
Outpatient Mental Health, Alcohol and Substance Abuse Treatment
(including office visits, professional services provided in the home and
intensive outpatient treatment programs)
$20 Copayment per visit
100% after Copayment
OTHER SERVICES
Durable Medical Equipment Including Prosthetics and Disposable Medical Supplies
No Member cost
100%
Diabetic Equipment and Supplies
No Member cost
100%
PREVENTION AND WELLNESS
In-Network Prevention and wellness services as defined by the United States
Preventive Service Task Force (listed below) are exempt from all member cost
shares (deductible, copayment and coinsurance) under the Patient Protection and
Affordable Care Act (PPACA).  These services are identified by the specific
coding your Provider submits to ConnectiCare.  Service coding must match
ConnectiCare's coding list to be exempt from all cost sharing.
 
· Routine Physical Exam and appropriate screening and counseling for adults, one
per year
· Preventive Care and screenings for infants, children and adolescents supported
by the Health Resources and Services Administration
 

 
 
 
58

--------------------------------------------------------------------------------

 
 
· Preventive Care and screenings for women supported by the Health Resources and
Services Administration
· Bone Density Screenings, age 60 or older, one every 23 months
· Screening for colorectal cancer using fecal occult blood testing,
sigmoidoscopy, or colonoscopy; age 50 or older, one per year
· Routine Mammography Screening, age 40 or older, one per year
· Immunizations recommended by the Advisory Committee on Immunization Practices
of the CDC
· Outpatient Laboratory Services, one per year:
o Cervical Cancer and Cervical Dysplasia Screening - Pap Smear
o Lipid Cholesterol Screening for adults and children at risk
o Fasting Plasma Glucose or Hemoglobin A1c, age 18 or older for people at risk
for diabetes
o Hematocrit and Hemoglobin, for children up to age 21
o Lead screening, for children up to age 6
o Tuberculin testing, for children up to age 21
o Chlamydia, Syphilis and Gonorrhea screening for females all ages
o Human immunodeficiency virus screening - HIV testing, no limit
o Screening for phenylketonuria (PKU) in newborns, under 3 months of age
o Screening for sickle cell disease in newborns, under 3 months of age
· Routine Vision Screening, up to age 21, one per year when services are
rendered by a Primary Care Provider
· Routine hearing screening up to age 21 when rendered by a Primary Care
Provider
· Developmental, Autism, and Psychosocial/behavioral assessments when rendered
by a Primary Care Provider
· Dietary counseling for adults with hyperlipidemia or obesity
· Tobacco Cessation interventions
· Screening for Hepatitis B, Iron Deficient Anemia, Rh (D) Blood Typing and
Asymptomatic Bacteriuria in women who are pregnant
· Screening for Abdominal Aortic Aneurysm in men age 65 - 75 who have ever
smoked
· BRCA counseling and genetic screening for women at risk
Important Information
· If you have questions regarding your Plan, visit our website at
www.connecticare.com or call us at (860) 674-5757 or 1-800-251-7722.
· For mental health, alcohol, and substance abuse services call 1-888-946-4658
to obtain Pre-Authorization.
· We track benefits internally and do not provide Members with a regular update
of benefits that have been used. Members should keep a record of benefits they
use to determine when they
   reached their benefit limit.  Members will be responsible for paying in full
any services rendered after the limit is reached.
· If you are a Massachusetts resident, please refer to your Amendatory Rider for
Massachusetts Mandated Benefits for additional details of your benefits.
· If you are a Massachusetts resident, this plan along with Pharmacy services
meets Massachusetts Minimum Creditable standards for 2011.


 
59

--------------------------------------------------------------------------------

 

Prescription Drug Copayment Plan Benefit Summary
This is a brief summary of your prescription drug benefits. Refer to your
Prescription Drug Rider or consult with your benefits manager for more
information. The Prescription Drug Rider and the Membership Agreement will
prevail for all benefits, conditions, limitations and exclusions. All Benefits
described below are per Member per Contract year.
 
PRESCRIPTION DRUGS
Covered prescription drugs through retail Participating Pharmacies or our mail
order service. Your Plan includes the following: Mandatory Drug Substitution,
Tiered Cost-Share Program, and Voluntary Mail Order Program.
RETAIL PHARMACY
(up to a 30-day supply per prescription)
MEMBER PAYS
PLAN PAYS
Tier 1 drugs
$10 Copayment per 30 day supply
100% after Copayment
Tier 2 drugs
$20 Copayment per 30 day supply
100% after Copayment
Tier 3 drugs
$35 Copayment per 30 day supply
100% after Copayment
MAIL ORDER PHARMACY
(up to a 90-day supply per prescription)
MEMBER PAYS
PLAN PAYS
Tier 1 drugs
$20 Copayment per 90 day supply 
100% after Copayment
Tier 2 drugs
$40 Copayment per 90 day supply
100% after Copayment
Tier 3 drugs
$70 Copayment per 90 day supply
100% after Copayment
Additional Information
· Under this program, covered prescription drugs and supplies are put into
categories (i.e., tiers) to designate how they are to be covered and the Members
Cost-Share. The placement of a drug or supply into one of the tiers is
determined by the ConnectiCare Pharmacy Services Department and approved by the
ConnectiCare Pharmacy & Therapeutics Committee based on the drugs or supplies
clinical effectiveness and cost, not on whether it is a Generic Drug Or Supply
or Brand Name Drug Or Supply.
· Generic Drugs can reduce your out-of-pocket prescription costs. Generics have
the same active ingredients as Brand Name Drugs, but usually cost much less. So,
ask your doctor or pharmacist if a Generic alternative is available for your
prescription. Also, remember
 

 
 
 
60

--------------------------------------------------------------------------------

 
 
 
to use a Participating Pharmacy. Most pharmacies in the United States
participate in our network. To find one, visit our Web site at
www.connecticare.com or call our Member Services Department at 1-800-251-7722.
· Certain prescription drugs and supplies require Pre-Authorization from us
before they will be covered under the Prescription Drug Rider. You should visit
our Web site at www.connecticare.com or call our Member Services Department at
1-800-251-7722 to find out if a prescription drug or supply requires
Pre-Authorization.
· Always remember to carry your ConnectiCare ID Card.
· If you are a Massachusetts resident, please refer to your Amendatory Rider for
Massachusetts Mandated Benefits for additional details of your benefits.

 

 
 
61

--------------------------------------------------------------------------------

 
EXHIBIT VI
Statement of Agreement for Sustaining and Improving the Joint Union-Management
Partnership (“JUMP”) Between the Company and Local 470-1, UWUA, AFL-CIO


Partnership
The Company and the Union recognize that their mutual success as partners is
determined by keeping each other informed and by their ability and willingness
to work together to address their interests in meeting the challenges
the  Company faces in a changing human resource, customer, technological,
competitive, legislative, and regulatory  environment.


Purpose
The parties recognize that they have mutual interests in satisfying the needs of
customers, improving the welfare and satisfaction of employees, and improving
Company performance. In this spirit the parties hereby commit to sustain and
improve the JUMP.  The parties further recognize that the interests of increased
employment security, fair and equitable total  compensation, personal capability
development, and job opportunities go hand-in-hand with the  interests for
increasing customer satisfaction, sustaining Company financial  success,
improving competitiveness, and meeting or exceeding regulatory requirements. The
parties agree that they will work together to protect current areas of work and
to acquire or develop new work opportunities.  The parties further recognize
that these interests will best be served by using the Levels of Union
Involvement by Topic Area (the “Levels of Union Involvement”) -- Exhibits VII
and VIII in their joint work.  The parties agree that to achieve these ends they
must continue to use new and creative approaches to furthering the JUMP, the
work culture, and work practices throughout the Company.  To monitor the
progress of this effort, the Joint Negotiating Committee will discuss the JUMP
process as a standing agenda item at their monthly meetings.


Basic Agreements
The parties agree to work together regarding actions that impact employees and
their work, including, but not limited to, the following:


·  
Developing the capability in Union and Management leadership to use the
interest-based problem solving approach (“IBPS”).

·  
Recognizing when and how to carry out the Levels of Union Involvement.

·  
Reconciling issues and grievances at the local level, whenever appropriate.

·  
Continuing to transform the work culture to one of cooperation and ongoing
improvement.



The parties at all levels recognize that they are partners in using an
interest-based approach to assure the best solutions through effective and
meaningful involvement.  Further, Union and Management leadership recognize that
the interest-based approach must take place at all levels of the
Company.  Therefore, during the term of the Agreement, the parties will meet in
February of each calendar year to set jointly objectives and implementation
plans for furthering the development of IBPS capabilities in supervision, Union
representatives and other bargaining unit employees during the remainder of that
year.  These objectives will include the joint development, prioritization and
implementation of IBPS training and refresher training, with an ongoing focus on
improving the parties’ abilities to resolve more issues at the first two steps
of the Grievance Procedure (Article XVI).

 
62

--------------------------------------------------------------------------------

 

Union and Management leadership share the expectation that on a daily basis
supervision, Union representatives and other bargaining unit employees will
endeavor to work effectively and efficiently at finding the best solutions
consistent with the Levels of Union Involvement.


The parties also expect that when joint committees are formed to solve problems
or address improvement opportunities, they will always adhere to these
fundamental requirements:
·  
Mutual understanding of the appropriate Level of Union Involvement applied to
the specific topic.

·  
Fair representation of both parties.

·  
Shared agenda related to the topics to be discussed.

·  
Agreement on when meetings will be held to accommodate participant work
schedules and implementation demands.

·  
Shared written record of the meeting for later reference.



The parties commit to remain active in the JUMP for the term of the
Agreement.  In the case of disagreements that put the Partnership at risk, the
parties agree to use IBPS in a good faith effort to find a resolution that
permits the Partnership to continue.







 
Moses A. Rams
William J. Manniel
 
President, Local 470-1
Director Labor &
 
UWUA, AFL-CIO
Employee Relations





May 16, 2011

 
63

--------------------------------------------------------------------------------

 

UIL Logo [exhibitviitable1.jpg]

 
64

--------------------------------------------------------------------------------

 

UIL Exhibit 10.2a Table 2 [exhibitviitable2.jpg]

 
 
65

--------------------------------------------------------------------------------

 


UIL Exhibit 10.2a Table 3 [exhibitviiitable1.jpg]

 
 
66

--------------------------------------------------------------------------------

 


EXHIBIT IX


Sickness Disability Benefits Chart




Sickness Disability Benefits are short-term payments made to an eligible
employee because of an inability to work due to sickness, as defined in The
United Illuminating Company Plan for Employees' Disability Benefits (“The
Plan”).  Full-time weekly/hourly employees will be eligible for Sickness
Disability Benefits after they complete one year of Company Service, which means
twelve months of continuous, active employment with the Company from the
employee’s date of hire.


To begin and continue receiving Sickness Disability Benefits, eligible employees
must comply with all of the requirements specified in The Plan’s Summary
Description.  The amount and maximum duration of benefits to which eligible
employees are entitled depend on their term of employment and on whether they
are full-time employees.  The amount of employees’ Sickness Disability Benefits
is based on, and may not exceed, their base pay at the time they initially
qualify for benefits.  Sickness Disability Benefits will ordinarily be paid
according to the Company's regular payroll schedule.  The following table sets
forth the amount and maximum duration of benefits for eligible full-time
weekly/hourly employees.


Term of Employment
Amount of Benefit
Maximum Duration of Benefit
Less than 1 year
No Benefit
No Benefit
1 but less than 2 years
100% of Base Pay
50% of Base Pay
2 Weeks
4 Weeks
2 but less than 5 years
100% of Base Pay
50% of Base Pay
4 Weeks
9 Weeks
5 but less than 10 years
100% of Base Pay
50% of Base Pay
13 Weeks
13 Weeks
10 but less than 25 years
100% of Base Pay
50% of Base Pay
13 Weeks
39 Weeks
25 years or more
100% of Base Pay
50% of Base Pay
26 Weeks
26 Weeks






 
67

--------------------------------------------------------------------------------

 



Certificate Concerning Authorization to
Execute Foregoing Agreement




A meeting of Local 470-l of the UWUA, AFL-CIO was held on May 11, 2011; the
meeting was called for the purpose of counting the ballots voted at a Referendum
held that day to authorize the execution of the attached Agreement with respect
to rates of pay, hours of work, and other conditions of employment of the
employees of The United Illuminating Company; a majority voted by secret ballot
to accept and approve said Agreement and to authorize Tracey Brown, William
Coleman, Beverly E. Gibson, Moses A. Rams, Joseph Rydzy, Vivian Valentin and
Scheri Walker to execute said Agreement on behalf of the Union.







 
Vivian Valentin
 
Recording Secretary, Local 470-1
     
May 11, 2011


 
68

--------------------------------------------------------------------------------

 

May l6, l985




Mr. Ralph F. Aiello
Chairman, Joint Council
Local 470-47l UWUA, AFL-CIO
Post Office Box l497
New Haven, Connecticut  06506


Subject:                      Group Life Insurance for Totally and Permanently
Disabled Employees


Dear Mr. Aiello:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-47l of the UWUA, AFL-CIO, the Company, during
the term of the Agreement, will provide to an employee who is insured under the
Group Life Insurance Plan and who becomes totally and permanently disabled for
at least nine consecutive months prior to becoming age 60, his full life
insurance benefits in effect at the time of his disability at no cost to him
until recovery or the attainment of age 62, whichever occurs first.


The employee's contribution will cease upon submission of the first required
proof of disability.


Proof of disability must be filed within three months after total disability has
lasted nine months.  Subsequent proofs of disability must be furnished each year
thereafter.



 
Very truly yours,
         
Harold J. Moore, Jr.
 
Vice President Human Resources


 
69

--------------------------------------------------------------------------------

 

April 1, 2005


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut  06506


Subject:                      Health Insurance for Eligible Dependents of
Deceased Employees


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company during
the term of the Agreement, will furnish to eligible dependents of those active
employees who die after completing fifteen years of service and whose combined
age and years of service at death equals or exceeds 50, the same benefits
provided by the group hospital, medical and surgical plans and the group dental
plan offered to active bargaining unit employees and their eligible dependents
at no cost to such eligible dependents during the one-year period immediately
following the death of the employee.  Thereafter, the Company will make the
foregoing benefits available to such eligible dependents at no cost to the
Company.  In the alternative, the Company shall have the right to furnish or
make available, as the case may be, the foregoing coverage under any other group
plan or plans providing equivalent benefits.  Such equivalent benefits will be
made available without regard to a specific carrier or provider.


The foregoing benefits will be furnished or made available only to those
eligible dependents who are enrolled in the group plan or plans provided by the
Company at the time of the employee's death, who are eligible for continued
coverage under the plan or plans offered by the Company or under the terms of
any equivalent plan or plans, and who, after the first one-year of coverage,
provide for the prepayment of any monthly premiums either by authorized
deduction from a Company survivor benefit, or by direct prepayment to the
Company.


Such coverage will remain in effect for spouses of those deceased employees
until the earlier of the spouse's 65th birthday, death, remarriage or
eligibility for other group coverage.  Such coverage will remain in effect for
other covered dependents until such dependents cease to be eligible for
continued coverage under the terms of the applicable plan or plans or until such
dependents become eligible for other group coverage, whichever is earlier.



 
Sincerely,
         
William J. Manniel
 
Director of Employee
 
Relations


 
70

--------------------------------------------------------------------------------

 

May 16, 1992




Mr. George E. Powell
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1513
Bridgeport, Connecticut  06601


Subject:                      Sickness Disability Benefits for Rehired Employees


Dear Mr. Powell:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company will,
during the term of the Agreement, take such action as is appropriate to amend
The United Illuminating Company Plan for Employees' Disability Benefits (the
"Plan") to provide that a full-time employee who terminates employment with at
least one-year of continuous service and who is subsequently re-employed by the
Company as a full-time employee will be credited with the amount of pre-break
service for the purpose of computing sickness disability benefits under the
Plan, effective one year after the employee's rehire.



 
Very truly yours,
         
Albert N. Henricksen
 
Vice President
 
Human & Environmental Resources


 
71

--------------------------------------------------------------------------------

 

May 16, 1992




Mr. George E. Powell
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1513
Bridgeport, Connecticut  06601


Subject:                      Payment of Normal and Customary Cost Differential
for Special Licenses


Dear Mr. Powell:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company, during
the term of the Agreement, will pay the difference between the cost of a regular
operator's license and the normal and customary cost of any special license
required for an employee to operate a UI vehicle (including testing fees).  For
purposes of this letter, the phrase "normal and customary cost" does not include
costs and fees (including testing fees) incurred by the employee because of any
irregularity in the employee's driving record.


This letter amends Harold J. Moore's letter to Robert L. Esposito dated
December 6, 1978.



 
Very truly yours,
         
Albert N. Henricksen
 
Vice President
 
Human & Environmental Resources


 
72

--------------------------------------------------------------------------------

 

May 16, 2011


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut  06506


Subject:
Life Insurance Coverage for Active Employees, and Future and Current Retirees



Dear Mr. Murray:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company during
the term of the Agreement, will provide life insurance coverage on the following
terms:


(a)
Active Employees



 
For active employees who are members of the Group Life Insurance Plan and for
those who subsequently become members of the Plan during the life of the
Agreement, the Company will provide fully paid life insurance in the amount of
one times the employee’s base annual rate (exclusive of overtime and premiums)
rounded to the next higher $1,000, or $30,000, whichever is greater.  Members of
the Plan may at their own expense elect additional coverage, in accordance with
and subject to the provisions of the Company’s “BENEFLEX Plan,” equivalent to
one times, two times, three times, four times, or five times their annual base
rate (exclusive of overtime and premiums) rounded to the next higher $1,000 on
the later of January 1, 2012 or their entry into the Plan.



(b)
Future Retirees



For retirees who retire hereafter at age 55 or later pursuant to the terms of
the Company's pension plan, who are members of the Group Life Insurance Plan at
the time of retirement, and who are eligible for Company subsidized medical
benefits, the Company will provide fully paid life insurance in the amount of
$14,000.


(c)
Current Retirees



For retirees who retired pursuant to the terms of the Company's pension plan
prior to the effective date of this Agreement, the Company will continue to
provide the same amount of life insurance that was in effect at the time of
their retirement at no cost to such retirees.



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations


 
73

--------------------------------------------------------------------------------

 

May 16, 2011




Mr. Moses A. Rams
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1497
New Haven, CT 06506


Subject:                      Post Retirement Health Insurance Benefits


Dear Mr. Rams:


During the term of our 2011-2017 collective bargaining agreement, the Company
will make available or furnish to retirees who retire pursuant to the terms of
the Company's Pension Plan on or after May 16, 2011, medical and dental coverage
under the following conditions:


1.  Retirements After Age 55 With 10 Years of Service


(a)           For retirees who at the time of retirement are at least age 55
with at least ten years of service, but who do not qualify for a subsidized
medical benefit per item 2 below, the Company will make available until age 65
coverage under plans providing benefits equivalent to the ConnectiCare HMO
20/500 Plan, subject to Article VII, Section 2) and the Delta Dental of New
Jersey Premier Plan, Option B, applicable to bargaining unit employees, all at
no cost to the Company.


(b)           For retirees who at the time of retirement are at least age 55
with at least ten years of service, but who do not qualify for a subsidized
medical benefit per item 2 below, the Company will make available commencing at
age 65 coverage under a Medicare supplemental plan that will provide with
Medicare, if available, benefits equivalent to the Blue Cross 65 High Option
Health Insurance Plan and Blue Shield 65-Plan 83 Health Insurance Plan at no
cost to the Company.


2.  Retirements After Age 55 With 30 Years of Service


(a)           For retirees who at the time of retirement are at least age 55
with at least 30 years of service, the Company will make available until age 65
coverage under a plan providing benefits equivalent to the ConnectiCare HMO
20/500 Plan.  The retiree's share of the cost of such coverage, on a percentage
basis, shall be based on the retiree's years of service at the time of
retirement and the retiree's age at the time benefits commence, in
accordance with the Bargaining Unit Retiree Medical Cost Share Percentage Table
for HMO 20/500 Coverage (“Table”).  The Company shall pay the remaining cost of
the premiums.


(b)           For retirees who at the time of retirement are at least age 55
with at least 30 years of service, the Company will furnish or make available
commencing at age 65 coverage under a Medicare supplemental plan that will
provide with Medicare, if available, benefits equivalent to the Blue Cross 65
High Option Health Insurance Plan and Blue Shield 65-Plan 83 Health

 
74

--------------------------------------------------------------------------------

 

Insurance Plan.  The retiree's share of the cost of such coverage, on a
percentage basis, shall be based on the retiree's years of service at the time
of retirement and the retiree's age at the time benefits commence, in accordance
with the Table.  The Company shall pay the remaining cost of the premiums.


(c)           For retirees who at the time of retirement are at least age 55
with at least 30 years of service, the Company will make available to such
retirees until age 65 coverage under a plan providing benefits equivalent to the
Delta Dental of New Jersey Premier Plan, Option B, applicable to bargaining unit
employees, at no cost to the Company.


3.  Retirements After Age 62 With 20 Years of Service


For retirees who at the time of retirement are at least age 62 with at least 20
years of service, the Company will make available the same health and dental
insurance benefits described in paragraphs 2(a) through 2(c) above on the same
terms and conditions as set forth in paragraphs 2(a) through 2(c) above.


4.  Medicare Part B


(a)           For employees employed by the Company as of May 16, 1992, who
retire on or after age 62 with at least 20 years of service, or after attaining
age 55 with 30 or more years of service, the Company will provide, commencing
with the date of enrollment and continuing for the lifetime of the retiree,
reimbursement on a monthly basis of a portion of the monthly premium for
coverage under Medicare Part B for the retiree and any enrolled, eligible,
dependents based on the retiree's years of service at the time of retirement and
the retiree's age at the time benefits commence, in accordance with the
Table.  The additional cost of Medicare Part B coverage, if any, shall be borne
by the retiree and the retiree's dependents, if any, in accordance with the
Table.


(b)           Employees hired on or after May 16, 1992, shall not be entitled,
upon retirement, to any contribution by the Company for Medicare part B coverage
for themselves or their dependents.


Once a cost share for retirees is established on a percentage basis for retirees
under Sections 2 or 3 above, the cost share shall not change.


Retirees shall have the option of enrolling in another hospital and medical
benefits plan, if available, in lieu of the plan described in Section 1(a), 2(a)
or 3 above.  If retirees elect such option and the cost of the premiums for such
optional coverage is less than the cost of the plan described in Section 1(a),
2(a) or 3 above, the retirees’ share of the cost of such coverage, on a
percentage basis, shall be based on the retirees’ years of service at the time
of retirement and the retirees’ age at the time the benefits commence in
accordance with the Table.  The Company shall pay the remaining cost of the
premiums.


If retirees elect to enroll in an optional hospital and medical benefits plan,
if available, and the cost of the premiums for such optional coverage exceeds
the cost of the plan described in Section 1(a), 2(a) or 3 above, the retirees
will pay an amount equal to the amount they otherwise would have paid under
Section 1(a), 2(a) or 3 above for such retirees and their eligible

 
75

--------------------------------------------------------------------------------

 

dependents had the retirees not elected optional coverage, plus 100% of the
remaining premium costs for themselves and their eligible dependents.


The equivalent benefits described in this letter will be made available or
furnished, as the case may be, without regard to a specific carrier or provider.


The coverages described in this letter shall be made available or furnished only
to retirees who have the appropriate coverage in effect at the time of
retirement and who are eligible for such coverage under the terms of the plans
or policies.  Further, the coverage described above requiring payment by the
retirees will be made available only to retirees who provide for the prepayment
of the monthly premiums by authorized deduction from their pension.



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations




 
76

--------------------------------------------------------------------------------

 



UIL Exhibit 10.2a Table 4 [pensionplangridtable.jpg]

 
 
77

--------------------------------------------------------------------------------

 




May 16, 1995




Mr. Gary J. Brooks
President
Local 470-1, UWUA, AFL-CIO
P.O. Box 1497
New Haven, Connecticut 06506


Subject:                      Flame Retardant Clothing


Dear Mr. Brooks:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, this is to confirm that if,
during the term of the Agreement, the Company mandates employees to wear Nomexâ
flame retardant clothing, or its equivalent, the Company will provide such
clothing in amounts reasonably sufficient to enable employees to perform the job
duties for which such clothing is required.



 
Very truly yours,
         
Albert N. Henricksen
 
Vice President Administration


 
78

--------------------------------------------------------------------------------

 

 
May 16, 2011



Moses A. Rams
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1497
New Haven, CT 06506


Subject:
Flame Retardant (FR) Clothing Program for Bargaining Unit Employees in Electric
System Operations (ESO)



Dear Mr. Rams:


In connection with the execution of a new Agreement between the Company and the
Union, the parties mutually agree to consolidate and modify all prior Letter
Agreements on the subject program, which the parties jointly acknowledge remains
in accord with the FR Clothing Letter Agreement of May 16, 1995, in the
Agreement.  The parties also maintain their agreement with the Electric System
Operations FR Clothing Program Operating Procedure for Bargaining Unit Employees
(OP-S13) as revised to reflect the terms of this Letter Agreement.


More specifically, the parties have reached agreement on updating the program as
follows:


Frequent Users
 
·  
Employees who assume Frequent Users occupational classifications, as defined in
OP-S13, will receive a first-year start-up FR clothing allowance of $1,210
($1,270 effective January 1, 2012; $1,310 effective January 1, 2013; $1,350
effective January 1, 2014; $1,390 effective January 1, 2015; $1,430 effective
January 1, 2016; and $1,470 effective January 1, 2017).  Frequent Users will be
allowed to carry over any unused portion of their start-up allowance into the
following calendar year only, after which time any remaining start-up allowance
balance will be forfeited. In their second and subsequent years as Frequent
Users, employees will receive a maintenance allowance of $555 ($600 effective
January 1, 2012; $620 effective January 1, 2013; $640 effective January 1, 2014;
$660 effective January 1, 2015; $680 effective January 1, 2016; and $700
effective January 1, 2017) $300 of which can be carried over into the following
calendar year.

 
Occasional Users
 
·  
Employees in one of the five Garage classifications listed under Occasional
Users in the OP-S13 will continue to be provided with rented or leased work
uniforms of FR rated material.  Therefore, they are not eligible for an FR
clothing allowance.

 
·  
Employees in the UG Inspector classification under Occasional Users in the
OP-S13 will continue to be provided with their choice of one pair of FR
coveralls or FR lab coat every year and an additional pair of FR coveralls or FR
lab coat every other year, as well as with a $420 ($440 effective January 1,
2012; $450 effective January 1, 2013; $460 effective January 1, 2014; $470
effective January 1, 2015; $480 effective January 1, 2016; and $490 effective
January 1, 2017) FR clothing allowance every fourth calendar year, beginning
with the year they assume one of these eligible classifications.  Any

 

 
79

--------------------------------------------------------------------------------

 

 
unused portion of the allowances issued every fourth year can be carried over
into the following calendar year only, after which time any remaining allowance
balance will be forfeited.  Employees who assume these classifications in the
future will be eligible for the same FR clothing allowances.

 
General Requirements
 
·  
Based on the Union’s choice of the selection of FR clothing to be offered, all
of the above clothing allowances will continue to be subject to all applicable
taxes.

 
·  
The clothing allowances can only be used to obtain FR clothing listed in UI’s
approved vendor catalog.  Employees may purchase additional FR clothing beyond
their allowance at their own expense from the approved vendor.

 
·  
Employees are responsible for the normal laundering of their FR clothing.






 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations


 
80

--------------------------------------------------------------------------------

 

April 1, 2005


Moses A. Rams
President
Local 470-1 AFL-CIO, UWUA
P.O. Box 1497
New Haven, CT  06506


Subject:                  Joint Review of Final Bids from Health Insurance
Carriers and Joint
Exploration of Future Health Care Plan Design Options


Dear Mr. Rams:


This will confirm that during the term of the parties’ new Agreement, the
Company will involve the Union in reviewing the final bids from health insurance
carriers prior to the selection of a core plan carrier and one or more optional
plan carriers for the following calendar year.


The parties also have agreed to explore jointly various future health care plan
design options, including, but not limited to, Consumer Driven Health Care and
Health Savings Accounts.



 
Sincerely,
         
William J. Manniel
 
Director of Employee
 
Relations


 
81

--------------------------------------------------------------------------------

 

May 16, 2011


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut  06506


Subject:                      Work Shoe Allowance


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1, U.W.U.A, this will confirm that employees
shall receive an annual work shoe allowance of $190 ($195 effective January 1,
2012; $200 effective January 1, 2013; $205 effective January 1, 2014; $210
effective January 1, 2015; $215 effective January 1, 2016; and $220 effective
January 1, 2017), in accordance with UI Operating Procedure OP-S10, as revised
to reflect the terms of this letter agreement.


Effective January 1, 2012, employees can use their work shoe allowance to
purchase approved safety work boots and shoes, as well as socks, inserts and
other appropriate footwear related items, from one of two Company authorized
vendors, Saf-Gard or Red Wing.  Each December, beginning with December 2011,
employees must select which of the two authorized vendors they will be approved
to make purchases from during the next calendar year.  Purchases that exceed an
employee’s remaining allowance balance must be paid by the employee in cash or
by credit card.  Also, to transact a purchase or to receive an ordered item,
employees must appear in person and present their UI identification.


Employees will be allowed to carry over any unused portion of their work shoe
allowance into the following calendar year only, even if they elect to change
vendors.



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations


 
82

--------------------------------------------------------------------------------

 

May 16, 2011


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut  06506


Subject:            Job Evaluation Plan Assessment


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the parties mutually
agree that the existing Job Evaluation Plan for evaluating and rating bargaining
unit jobs should be assessed jointly for modification or replacement by December
31, 2012.  A primary purpose of the assessment will be to enable wage
differentials applicable to specific occupational classifications, such as
bilingual and rubber gloving, to be included in the regular hourly rate of those
classifications, thereby eliminating the particular wage differentials.



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations


 
83

--------------------------------------------------------------------------------

 

May 16, 2011


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject:                      Job Evaluations During Term of Agreement


Dear Mr. Rams:


This will confirm the parties’ agreement concerning the establishment of a new
occupational classification or the reclassification of an existing job during
the term of the new 2011-2017 Agreement.  Should either occur in accordance with
Article II, Section 2, and should the new or reevaluated job be determined to
have a total point value higher than the maximum point range of the current
grade 1D or L, the Company will establish a higher grade level and minimum/
maximum pay rates commensurate with the job’s total point value.


This Letter Agreement is without prejudice or precedent to future job evaluation
issues.



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations


 
84

--------------------------------------------------------------------------------

 

April 1, 2005


Moses A. Rams
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1497
New Haven, CT 06506


Subject:                      Multi-Skill Premium Grandfathering and Termination


Dear Mr. Rams:


In connection with the parties’ 2005 negotiations for a successor collective
bargaining agreement, this will confirm that the subject Letter of Agreement
between the Company and Local 470-1, UWUA, AFL-CIO, dated November 29, 1997, is
hereby terminated effective April 1, 2005, and that such Letter of Agreement
will be of no force and effect from and after April 1, 2005, except for the
following grandfathering provision.


Current employees who became eligible for the Multi-Skill Premium (“the
Premium”) prior to April 1, 2005, will continue receiving the Premium for each
hour paid for as long as they remain in their present occupational
classification.  If such employees become excessed and rolled back, they shall
continue to receive the Premium in accordance with Article X, Section 4.


If such employees voluntarily move via a written bid from their present
occupational classification to another bargaining unit job that was formerly
defined to be multi-skilled, they shall continue to receive the
Premium.  However, if such employees voluntarily move from their present
occupational classification to another bargaining unit job that was not formerly
defined as multi-skilled, they shall no longer be eligible to receive the
Premium.



 
Sincerely,
         
William J. Manniel
 
Director of Employee
 
Relations


 
85

--------------------------------------------------------------------------------

 

May 16, 2011


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut  06506


Subject:                      Biweekly Pay Checks


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1, U.W.U.A, the parties agree that effective
in January 2012, paychecks for the bargaining unit will be issued every two
weeks instead of weekly.  Payroll will continue to calculate the pay of
bargaining unit employees, including overtime, on a calendar week basis (i.e.,
Sunday through the following Saturday).


To assist employees in transitioning to biweekly pay, the Company will offer a
voluntary interest-free cash advance of forty times their regular hourly base
rate of pay, which employees must request by December 23, 2011.  Those employees
electing the cash advance must repay it through payroll deductions from their
first twenty biweekly paychecks in 2012.


If employees terminate employment with the Company prior to their pay deductions
being sufficient to repay the full cash advance, Payroll will deduct the
outstanding balance of the advance from employees’ final paycheck.



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations




 
86

--------------------------------------------------------------------------------

 

May 16, 2011


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut  06506


Subject:                      Employees Buying Vacation Time


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1, U.W.U.A, the parties agree that effective
May 16, 2011, bargaining unit employees who have two weeks or less of Company
paid vacation time, in accordance with Article V of the Agreement, will be
eligible, through payroll deductions, to purchase up to one additional week
(i.e., forty hours) of vacation time annually.


Eligible employees choosing to buy vacation time in any calendar year must elect
to purchase a minimum of four hours of vacation time in weekly increments of two
hours.  To enroll in this program, eligible employees must complete the
designated Payroll form before the end of June 2011, by the end of each
applicable January beginning in 2012, and within thirty days of new employees’
hire date.  Once employees complete and submit the form to Payroll, as soon
thereafter as feasible, Payroll will begin deducting two hours of straight time,
pre-taxed pay from employees’ weekly pay until the requested amount of vacation
hours, up to an annual maximum of forty hours, has been purchased.


Once Management has approved employees taking their purchased vacation time,
Payroll will issue payment to employees for the vacation time taken, which then
will be subject to all applicable withholdings.  If pay deductions are
insufficient to cover the approved vacation time taken, Payroll will continue
the vacation deductions until they fully cover the vacation time taken, at which
time Payroll will issue payment to employees.


Employees cannot carry over purchased vacation time into the next calendar
year.  If purchased vacation time is not used in the same calendar year, Payroll
will issue payment to employees, which will be subject to all applicable
withholdings, before December 31 of that year.  If employees terminate
employment with the Company prior to their pay deductions being sufficient to
cover the vacation time taken, Payroll will deduct the remaining vacation time
cost from employees’ final paycheck.



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations


 
87

--------------------------------------------------------------------------------

 

May 16, 2011


Moses A. Rams
President
Local 470-1 U.W.U.A., AFL-CIO
P.O. Box 1497
New Haven, Connecticut 06506


Subject:                      Management of Scheduled Overtime Work in the Field
Sections of ElectricSystem Operations


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1, U.W.U.A, the intent of this letter is to
clarify the Company’s intentions with respect to the management of bargaining
unit field employees’ scheduled overtime work in the Overhead, Transmission &
Substation, and Underground field sections of Electric System Operations (“ESO”)
during the term of the new Agreement.
 
The Company has agreed that when outside contractors have been retained to
perform bargaining unit work in the identified ESO area(s) and the contractors
are being offered overtime, the bargaining unit employees performing that work
will be offered the opportunity to work a minimum of eight hours of necessary
overtime on Saturdays, subject to the following requirements:
 
Ø  
The overtime is necessary given the Company’s workload requirements and is
feasible based on approved budget dollars, exclusive of the cost of major storms
(as defined by the DPUC) and Mutual Assistance.

 
Ø  
Employee safety, productivity and call-in response meet Management’s standards.

 
Ø  
This offer shall not apply to any Saturdays when employees would not be assigned
to work in the field due to inclement weather, or to any Saturday that is part
of a contractual holiday weekend or that is part of or adjacent to any week in
which a contractual holiday falls.

 
Ø  
This arrangement shall not constitute a change in employees’ regular eight-hour
daily schedule, nor shall the Union construe it as guaranteeing eight hours of
overtime weekly.

 



 
Sincerely,
         
William J. Manniel
 
Director Labor &
 
Employee Relations




 
88

--------------------------------------------------------------------------------

 
